    Case 20-42492      Doc 34     Filed 12/28/20 Entered 12/28/20 21:31:23           Desc Main
                                   Document     Page 1 of 93



                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION



In re:                                            §   Chapter 11
                                                  §
SPHERATURE INVESTMENTS LLC,                       §   Case No.: 20-42492
et al.1                                           §
                                                  §   Joint Administration Requested
                        Debtor.                   §



REGULATORY CLAIMANTS’ OMNIBUS OBJECTION TO AND RESERVATION OF
 RIGHTS WITH RESPECT TO FIRST DAY MOTIONS [ECF NOS. 8, 9, 13, 16, 18, 21]



         Melody Yiru, on behalf of herself and those similarly situated (the “Regulatory Claimants”)
by and through their undersigned counsel, hereby object (the “Omnibus Objection”) or otherwise
take the following position as to the following “First Day” motions (collectively referred to as the
“First Day Motions” or the “Motions”) filed by the above-captioned debtor and affiliated debtors
(collectively, the “Debtors”) as follows:
     •   Motion to Extend Time to File Schedules and Statements [Dkt. 8];
     •   Motion to Establish Complex Case Notice Procedures [Dkt. 9];

     •   Motion to Honor Prepetition Obligations to Customers [Dkt. 13];
     •   Motion to Pay Prepetition Wages, Salaries and Commissions [Dkt. 16];
     •   Motion to Use Cash Collateral [Dkt. 18];
     •   Motion to Maintain Treasury and Cash Management Systems [Dkt. 21].




1
  The “Debtors” in the above-captioned jointly administered chapter 11 bankruptcy cases
(“Cases”) are: Spherature Investments LLC (“Spherature”) EIN#5471; Rovia, LLC (“Rovia”)
EIN#7705; WorldVentures Marketing Holdings, LLC (“WV Marketing Holdings”) EIN#3846;
WorldVentures Marketplace, LLC (“WV Marketplace”) EIN#6264; WorldVentures Marketing,
LLC (“WV Marketing”) EIN#3255; WorldVentures Services, LLC (“WV Services”) EIN #2220.

                                                                                           Page 1
REGULATORY CLAIMANTS’ OMNIBUS OBJECTION TO FIRST DAY MOTIONS
    Case 20-42492     Doc 34      Filed 12/28/20 Entered 12/28/20 21:31:23              Desc Main
                                   Document     Page 2 of 93



                                                  I.
                                 PRELIMINARY STATEMENT
        Prior to the petition date, the Debtors were operators and promoters of a worldwide ponzi
scheme and pyramid scheme. While the Debtors unquestionably belong in Bankruptcy Court, the
Debtors here are attempting what no other such similar illegal enterprise has before; to reorganize
a ponzi scheme as a going concern with the imprimatur of Federal Court Orders. Allowing these
cases to proceed as a “reorganization” would facilitate wrongdoers in robbing Peter to pay Paul,
taking income from new victims to pay commission of existing middle men representatives and
those “kingpins” at the top of the organization. Instead, this case should ultimately proceed to
liquidation as was the case in the bankruptcy of In re TelexFree, LLC, Case No. 14-40987 (Bankr.
D. Mass.).2 At minimum, more evidence is needed to determine whether the Debtors’ admitted
pre-bankruptcy misconduct is truly rooted in the past, and whether the suggested re-vamped model
proposed by the CRO complies with existing Federal law and applicable regulatory standards. The
Debtors have not identified which of their “Representatives” they will be compensating, how much
such representatives will be compensated, and for what purpose.
        The Debtors’ requests for relief in the First Day Motions should be denied because
creditors and parties-in-interest were not given sufficient notice of to evaluate the relief requested,
and the Debtors have failed to meet their evidentiary burdens for the relief requested for at least
the reasons stated below. A meeting of creditors pursuant to Section 341 has not been held, and
no official committee of creditors or ad hoc committee of regulatory claims have yet been formed.
Bankruptcy schedules, the Statement of Financial Affairs, and other required documents have not
been filed. Therefore, the Court should either sustain the Regulatory Claimants’ Objection or
adjourn the hearing on these Motions to a later date to allow any official committee or other parties
in interest a meaningful opportunity to evaluate the Motions. The Regulatory Claimants also


2
  https://www.bostonglobe.com/2020/07/09/business/telexfree-bankruptcy-judge-approves-150-
million-pyramid-scheme-victims/. The Bankruptcy Court in Telex made ultimate findings that
the Debtors were operating a pyramid scheme and ponzi scheme.


REGULATORY CLAIMANTS’ OMNIBUS OBJECTION TO FIRST DAY MOTIONS
                                                                                               Page 2
 Case 20-42492        Doc 34     Filed 12/28/20 Entered 12/28/20 21:31:23           Desc Main
                                  Document     Page 3 of 93



expressly reserve their right to object to any amendments made to the First Day Motions, or any
other additional relief requested in any subsequently-filed motion.
                                                II.
                                        BACKGROUND
       Late into the December holiday season, and without providing any notice to Regulatory
Claimants or their Counsel as required under the Federal Rules of Bankruptcy Procedure, the
Debtors commenced their bankruptcy cases. The Debtors claim they have commenced these
Chapter 11 proceedings based on the circumstances brought on by COVID-19 in March of 2020.
The truth is, Debtors’ problems began long before March of 2020 and involve a malady of a
different sort; the Debtors’ business model has been infected by the operation of a worldwide ponzi
scheme and a pyramid scheme. These Debtors and various individuals have been operating an
illegal business enterprise since 2005. Ponzi schemes and pyramid schemes are ultimately
destined to fail. COVID-19 merely accelerated the collapse of this particular scheme.
       Government regulatory authorities in Norway akin to the Department of Justice and the
Federal Trade Commission, issued a ban against WorldVentures’ continued operation, and found
it was operating a pyramid scheme. WorldVentures strenuously challenged the governmental ban.
This culminated into a blistering 24-page opinion finding on no uncertain terms, that the ban on
operations should remain in place, and further that the Debtors were operators of a pyramid
scheme. See Exhibit 1. WorldVentures appealed to the Supreme Court in Norway. The Norwegian
High Court affirmed the Court of Appeal’s decision and the ban on Debtors’ operations remained.
Since then, things have only gotten worse for the Debtors.
       Several reports and complaints of participants in the WorldVentures’ business model
evidence a violation of Federal wire laws, violations of the Foreign Corrupt Practices Act, a
violation of the FTC standards concerning the operation of a multi-level marketing company, and
violation of the consumer protection statutes of each state, including California which has a broad
consumer remedial statute. This has culminated into a financial collapse, the banning of the




REGULATORY CLAIMANTS’ OMNIBUS OBJECTION TO FIRST DAY MOTIONS
                                                                                            Page 3
 Case 20-42492        Doc 34     Filed 12/28/20 Entered 12/28/20 21:31:23               Desc Main
                                  Document     Page 4 of 93



enterprise’s venture in several other geographical localities, various investigations, and the failure
to pay commissions.
       Melody Yiru is the lead plaintiff in a Class Action that has been pending since 2017 in the
Northern District of Texas, Case No. 3:17-cv-02155-S. [Lindemann Decl., Exhibit 2.] In the Class
Action, the Plaintiffs assert direct claims that the Debtors are operating an illegal pyramid scheme
and endless chain under Federal and California law, and are otherwise engaging in illegal business
practices. Based on the filing of the Debtors’ Bankruptcy Case, there are additional derivative
claims belonging to the estate concerning the Debtors’ operation of a ponzi scheme and a pyramid
scheme that overlap with the remedies requested in Ms. Yiru’s litigation. Total restitution due to
the pyramid and ponzi scheme victims exceeds $1.2 billion dollars.
                                                 III.
                                           ARGUMENT

       Four principles for Courts to consider with regard to first day motions are:

               First, the requested relief should be limited to that which is minimally necessary to
               maintain the existence of the debtor, until such time as the debtor can affect
               appropriate notice to creditors and parties in interest. In particular, a first day order
               should avoid substantive rulings that irrevocably determine the rights of parties.

               Second, first day orders must maintain a level of clarity and simplicity sufficient to
               allow reasonable confidence that an order will effect no unanticipated or untoward
               consequences.

               Third, first day orders are not a device to change the procedural and substantive
               rights that the Bankruptcy Code and Rules have established. In particular, first day
               orders should provide no substitute for the procedural and substantive protections
               of the plan confirmation process.

               Fourth, no first day order should violate or disregard the substantive rights of
               parties, in ways not expressly authorized by the Bankruptcy Code.

In re The Colad Group, Inc., 324 B.R. 208, 213-14 (Bankr. W.D.N.Y. 2005).


       Accordingly, the relief sought in the First Days, if granted at all, should only be granted on
an interim basis, with a final hearing set so that an ad hoc committee of regulatory claimants or


REGULATORY CLAIMANTS’ OMNIBUS OBJECTION TO FIRST DAY MOTIONS
                                                                                                Page 4
    Case 20-42492     Doc 34     Filed 12/28/20 Entered 12/28/20 21:31:23            Desc Main
                                  Document     Page 5 of 93



official committee can be form, as well as other governmental or regulatory agencies can review
and respond to the final relief sought, preferably after the schedules are filed and the Section 341
meeting of creditors is held. The Regulatory Claimants reserve all rights to further object to the
final relief sought through the First Day Motions.


        A. Illegal Business Ventures Are Not Entitled to Operate as Going Concerns in
           Bankruptcy
        Although there has been no finding domestically that the Debtors are operating a worldwide
ponzi scheme and pyramid scheme, the trend in Texas has been to determine similar nation-wide
schemes operating from Texas to be illegal pyramid models subject to a ban on operations and an
Order to pay restitution to pyramid scheme victims.3 After disclosures are made and discovery is
had, the workings of this enterprise will show an even clearer picture of pyramid and ponzi
misconduct because there are no legitimate consumers that can be masked through a self-
manufactured product.4 In addition, the appellate tested Norwegian ruling affirming the ban of the
Debtors, encapsulates a foreign business model which was run domestically, and in a uniform
fashion in the United States. The declaration offered in support of the First Day Motions does
concede some of the Debtors’ checkered past, but does not explain how things have changed and
how the current operations are not simply resorting to “business as usual.” The First Day Motions
suggest that the CRO has not been installed in direct management and oversight over the day-to-

3
 In October of 2019, Plano based Advocare, was banned by the United States Federal Trade
Commission (FTC) and required to pay $150 million.
https://starlocalmedia.com/planocourier/news/plano-based-advocare-fined-150m-for-ftc-
pyramid-scheme-charges/article_5d47f558-e5e1-11e9-bb58-9f8aa7a358e5.html.

Another similar Dallas company, Neoria, LLC, was sued by the FTC in November of 2019 for
operating a pyramid scheme.
https://www.ftc.gov/news-events/blogs/business-blog/2019/11/ftc-alleges-neora-formerly-
known-nerium-operates-illegal.
4
  A similar “travel package” pyramid multi-level marketing company, YTB International, was
banned in California.
https://oag.ca.gov/news/press-releases/brown-ends-ytbs-online-travel-pyramid-scheme.



REGULATORY CLAIMANTS’ OMNIBUS OBJECTION TO FIRST DAY MOTIONS
                                                                                             Page 5
  Case 20-42492       Doc 34      Filed 12/28/20 Entered 12/28/20 21:31:23              Desc Main
                                   Document     Page 6 of 93



day operations of the business, including the coming and going of proceeds to the Debtors’
distributors or representatives. Debtors who derive income illegally may not reorganize or operate
under the Bankruptcy Code. Cf. Burton v. Maney (In re Burton), 610 B.R. 633 (B.A.P. 9th Cir.
2020) (debtors may not operate a business that illegally derives income from marijuana); In re
Malul, No. 11-21140 MER, 2020 WL 1486775 (D. Colo. March 24, 2020) (same); In re
Pharmagreen Biotech, Inc., No. 20-50780-BTB (Bankr. D. Nev. Oct. 7, 2020).
       Simply, the Debtors have not presented sufficient evidence that they have turned the page
and that they have discontinued the operation of their pyramid scheme and ponzi scheme. Further
proceedings should be conducted after the Debtors finish making their disclosures in these Cases,
reasonable discovery is afforded, and an evidentiary hearing is conducted. Until such time, the
use of estate property should not be used to pay Debtors insiders, conspirators, and those whom
the Estates have significant avoidance power claims against. If the Motions are granted at all, they
should be granted on a limited basis and solely pay lower level employees who can assist the CRO
in preparing and filing schedules.


       B. The Deadline to File Schedules Must Occur Before the Final Hearings on the First
          Day Motions

       The Debtors have requested a 30-day extension to file their Schedules. [ECF No. 8.] The
Regulatory Claimants do not oppose this extension so long as the Debtors file their schedules and

statements at least seven days in advance of the date that parties in interest have to file their final
opposition to the First Day Motions. If the Final Hearings cannot be conducted to afford parties
in interest the right to review schedules in advance of the Final Hearings, the extension should be
limited to fourteen days so parties are afforded due process in these proceedings and so that they
can adequately prepare for the final hearings. Mullane v. Central Hanover Bank & Trust Co., 339
U.S. 306, 314 (1950). Otherwise, the Motion should be denied.




REGULATORY CLAIMANTS’ OMNIBUS OBJECTION TO FIRST DAY MOTIONS
                                                                                               Page 6
  Case 20-42492       Doc 34     Filed 12/28/20 Entered 12/28/20 21:31:23            Desc Main
                                  Document     Page 7 of 93



        C. The Notice Motion [ECF No. 9] May Not Be Used to Eliminate Service on Victims
        The Regulatory Claimants agree that the cost of mailing each and every filing in this case
to the entire creditor body would be prohibitive, beyond the documents referenced in the proposed
Order. ECF No. 9-1, ¶ 3. First, it is unclear if Debtors’ notice program has captured all potential
victims, and whether the Debtors have included the e-mail and address of all active and inactive
representatives. Ms. Yiru was not noticed by Stretto with the filing of this bankruptcy case, nor
were other representatives of Debtors that counsel knows may be victims of the Debtors’ ponzi
scheme. Defendants must serve all “representatives” who have enrolled by e-mail, and confirm
with the Court and parties in interest that the Debtors have made best efforts to include each e-
mail address in their database for the Representatives affected by this illegal enterprise. Since
Debtors have the e-mail addresses for all victims readily available at the push of a button, and the
Debtors are utilizing a reputable servicing agent Stretto who has the capability of cost-effectively
pushing notice via e-mail, all notices and pertinent filings should be served on the representatives
who lost money with the Debtors, via e-mail. Except for receiving safeguards and assurances that
the entire class of representatives have been included in the notice program, and serving such
representatives via e-mail with pertinent filings, the Administrative Claimants do not oppose the
balance of the relief requested in the Notice Motion.


        D.     Except to Pay Non-insider Employees critical for providing information to
               complete Debtors’ schedules, the Debtors’ Wage Motion [ECF No. 16] Should
               Be Denied
        The Regulatory Claimants oppose payment to insiders and independent contractors who
may be defendants of avoidance power claims in these cases. The Debtors have provided no
information as to the Independent Contractors they would like to compensate, nor have they
satisfied the requisite elements under 507(a)(4)(b) to paying independent contractors. Except for
paying the salaries of lower level employees necessary to provide information to assist the CRO

and parties in interest with evaluating these Debtors, the proposed payments are inappropriate at
this time.


REGULATORY CLAIMANTS’ OMNIBUS OBJECTION TO FIRST DAY MOTIONS
                                                                                             Page 7
 Case 20-42492        Doc 34     Filed 12/28/20 Entered 12/28/20 21:31:23              Desc Main
                                  Document     Page 8 of 93




       1.      The Debtors Have Not Satisfied the Requirements to Pay Independent Contractors
               under the Bankruptcy Code
       Buried in the Motion, the Debtors have asked for authority to pay “sales commissions”
concerning some of the “60,000 sales representatives” who are “independent contractors.” [ECF
No. 16, p. 9.] The request fails initially, because the Debtors have not identified with any evidence,
the names of the independent contractor representatives to be paid, the necessity for payment, the
prospects of reorganization, whether the recipients are “insiders” of the Debtor, whether the
Representatives’ claims are within the time limits established by 11 U.S.C. Sec. 507, and that the
payment will not render the estate administratively insolvent. See In re Pioneer Health Sers., Inc.,
570 B.R. 228 (Bankr. S.D. Miss. 2017) (reviewing the necessity doctrine and denying payment of
pre-petition wages). There is not even a ballpark as to how much will be paid to this group. Thus,
the request to pay Debtors’ independent contractors fails.
       Even if necessary detail had been provided to creditors and parties in interest, the Debtors
must still establish pursuant to 11 U.S.C. § 507(a)(4)(B), that “the independent contractor must
have been acting as such for the debtor with regard to the sale of goods or services in the ordinary
course of the debtor’s business. In addition, during the 12 months preceding the earlier of the date
of the filing of the petition or the cessation of the debtor’s business, the independent contractor
must have earned from the debtor at least 75 percent of the total amount earned by such
independent contractor from the sale of goods or services.” 4 COLLIER ON BANKRUPTCY ¶

507.06[3][b] (Alan N. Resnick & Henry J. Sommer, eds., 16th ed.); see also In re Ecosmart, Case
No. 2:15-bk-27139-RK (C.D. Cal. Nov. 16, 2015) (denying request to pay independent contractors
since requirements of Section 507(a)(4)(B) were not met). The priority claims of independent
contractor sales commissions are subject to the same monetary and time limitations as wages and
salaries. See Meyers v. Heffernan, 740 F. Supp. 2d 637, 648 (D. Del. 2010).
       Here, the Debtors have not demonstrated which “debtor” the representatives were acting
on behalf of, nor have they identified that each contractor was selling a “good or service” and that



REGULATORY CLAIMANTS’ OMNIBUS OBJECTION TO FIRST DAY MOTIONS
                                                                                              Page 8
 Case 20-42492        Doc 34     Filed 12/28/20 Entered 12/28/20 21:31:23             Desc Main
                                  Document     Page 9 of 93



each contractor earned from the “debtor” at least 75 percent of the total amount earned by such
independent contractor.    Having failed to meet these fundamental requirements of Section
507(a)(4)(B), the request to pay the independent contractor representatives cannot be granted. As
a matter of equity, this matter should not be considered until further determinations are made in
the case.


       2.      The Debtors Have Not Established That Paying Insiders Is Warranted nor
               Necessary
       The two general overriding policies of permitting payment to insiders include (i) to
preserve the value of the estate for the benefit of its creditors and (ii) to prevent the unjust
enrichment of insiders of the estate at the expense of its creditors. In re AMR Corp., 490 B.R. 158,
164-65 (Bankr. S.D.N.Y. 2013); In re Delta Air Lines, Inc., 2010 WL 423279 (Bankr. S.D.N.Y.
Feb. 3, 2010) (insider claims are not to be paid to the extent not worth the value of the services)
citing Pepper v. Litton, 308 U.S. 295 (1939).
       The Debtors have not identified which of the employees are “insiders” under the United
States Bankruptcy Code. [Dkt. 16-1.] The Debtors have the burden to prove that they require the
services of the various insiders provided for in the notices and that the proposed compensation is
reasonable. See Matter of All Seasons Indus., Inc., 121 B.R. 822, 826-27 (Bankr. N.D. Ind. 1990).
“[W]here the proposal is to continue compensating management upon the same terms and
conditions as existed prior to the case, the presumption also extends to include the compensation

of management insiders. This presumption is rebuttable, however, if “exigent circumstances are
present” or “there is the potential for, and the prima facie appearance of, abuse.” Id. at 825 citing
Lyon & Reboli, 24 B.R. at 154–155. See also In re Zerodec Mega Corp., 39 B.R. 932, 935 (Bankr.
E.D. Pa. 1984) (terms of insider compensation fixed and improved on the eve of insolvency). Id.
at 825-26.




REGULATORY CLAIMANTS’ OMNIBUS OBJECTION TO FIRST DAY MOTIONS
                                                                                              Page 9
 Case 20-42492        Doc 34      Filed 12/28/20 Entered 12/28/20 21:31:23               Desc Main
                                  Document      Page 10 of 93



       There is simply insufficient evidence at the beginning of this case to pay those who are
“insiders” under the Bankruptcy Code as part of the wage motion. Only non-insider, lower level
employees who are aiding the CRO to complete schedules should be compensated.


       3.      The Insiders and Independent Contractors Should Not be Compensated Now Based
               on Avoidance Power Claims Against Them


       Section 502(d) of the Bankruptcy Code provides in relevant part:


               [T]he court shall disallow any claim of any entity from which property is
               recoverable under section [550] of this title, unless such entity . . . has . . . paid the
               amount . . . for which such entity . . . is liable . . . .

11 U.S.C. § 502(d).


       The purpose of section 502(d) of the Bankruptcy Code is to prevent entities, which hold
property subject to turnover or avoidance, from receiving a distribution of estate assets until such
property is first returned to the estate. See In re Mid Atl. Fund, Inc., 60 B.R. 604, 609 (Bankr.
S.D.N.Y. 1986). This statute is a claims avoidance provision that requires bankruptcy courts to
disallow claims to the extent that a creditor violates provisions of the Bankruptcy Code regarding
voidable preferences and turnover actions. Chapman v. Charles Schwab & Co. (In re Chapman),

269 B.R. 201, 207 (Bankr. N.D. Ill. 2001) (citing section 502(d) of the Bankruptcy Code); accord
Seta Corp. of Boca, Inc. v. Atl. Comput. Sys. (In re Atl. Comput. Sys.), 173 B.R. 858, 861 (S.D.N.Y.
1994); see also 4 COLLIER ON BANKRUPTCY ¶ 502.05[1] (“[s]ection 502(d) is operative: (1)
when the trustee has secured an order to the claimant for a turnover of property under sections 542
and 543; (2) when the trustee, having successfully avoided transfers under the sections dealing
with the trustee’s avoidance powers, may proceed under section 550; (3) when a set-off has been
found avoidable and the amount of the property thus set-off is recoverable to the estate.”). Section
502(d) serves the policy goal of ensuring compliance with judicial orders. 4 COLLIER ON
BANKRUPTCY ¶ 502.05[1] (citing Campbell v. United States (In re Davis), 889 F.2d 658,



REGULATORY CLAIMANTS’ OMNIBUS OBJECTION TO FIRST DAY MOTIONS
                                                                                                Page 10
 Case 20-42492        Doc 34     Filed 12/28/20 Entered 12/28/20 21:31:23          Desc Main
                                 Document      Page 11 of 93



661(5th Cir. 1989)); accord Enron Corp. v. Springfield Assocs., LLC (In re Enron Corp.), 379
B.R. 425, 435 (S.D.N.Y. 2007). 11 U.S.C. § 502(d) prohibits payments to those who are culprits
of a ponzi scheme. Picard v. Madoff (In re Bernard L. Madoff Inv. Sec. LLC), 458 B.R. 87, 120-
21 (Bankr. S.D.N.Y. 2011).
       Simply, there is no telling how much money will be left in this case, and victims are owed
over a billion dollars. Until parties in interest can get a handle on the avoidance power claims
against insiders and non-essential lower level employees, payments to insiders should be withheld
now.
       E.      Customer Obligations May Only Be Honored to Enforce a Legitimate Business
               Model [ECF No. 13]
       The Debtors request authority to honor certain obligations under the customer programs
for products and services sold, administer customer programs in a manner consistent with past
practices and in the ordinary course, and to continue or terminate customer programs. [ECF No.
13-1, Proposed Order.] If this were a typical business with typical customers, the relief would be
appropriate and customary in a Chapter 11 proceeding. However, in this instance the Debtors have
not explained the financial consequences and results of “honoring obligations” with their tens of
thousands of representatives. This is not a typical “customer” relationship. The Representatives
provide significant funds and were left holding the bag. The “middle men” those in between the
top of the pyramid and the field of victims abused, should not have their “customer” obligations
honored. If this enterprise is selling legitimate travel packages to individuals outside of the

organization, i.e. those who never joined the Debtors’ as representatives, such customer
obligations may be honored. Except for this very limited subset of obligations, the Motion must
be denied.
       F.      The Debtors’ Cash Management Motion [ECF 21] Should Be Denied
       Through the Cash Management Motion, the Debtors seek entry of an order authorizing the
continued use of Debtors’ existing cash management system, prepetition bank accounts, and
business forms; continue to perform intercompany transactions, waiving compliance with the



REGULATORY CLAIMANTS’ OMNIBUS OBJECTION TO FIRST DAY MOTIONS
                                                                                         Page 11
  Case 20-42492        Doc 34     Filed 12/28/20 Entered 12/28/20 21:31:23              Desc Main
                                  Document      Page 12 of 93



investment and deposit requirements of section 345(b) of the Bankruptcy Code and granting
“related relief.” [See ECF No. 21, p. 2].
        Section 345(a) of the Bankruptcy Code requires the trustee or a debtor in possession to
deposit or invest money of the estate so that it will result in the “maximum reasonable net return. . .
[while] taking into account the safety of such deposit or investment.” Section 345(b) requires that
estate funds be deposited or invested so as to ensure that the funds are protected for the benefit of
creditors. See 11 U.S.C. § 345(b). Section 345 of the Code and the Guidelines are both designed
to ensure that creditors’ interests are also protected.
        Generally, unless the funds are insured, guaranteed, or backed by the full faith and credit
of the United States Government or its agencies, the institution holding the estate funds must post
a bond in favor of the United States or, in the alternative, deposit securities pursuant to U.S.C. §
9303 as security. To ensure that trustees and debtors in possession meet their responsibilities to
safeguard funds in accordance with Section 345, the United States Trustee monitors fiduciaries
and depositories. See United States Trustee Program Policy and Practices Manual, Volume 7,
“Banking        and       Bonding,”         (“Manual”),        §     7-1.1,      pp.      1-2,       at
https://www.justice.gov/ust/file/volume_7_banking_and_bonding.pdf/download.
        The Uniform Depository Agreement between the depository and the United States Trustee
requires the depository to maintain collateral, unless an order of the bankruptcy court. In addition
to being a basic requirement to utilize chapter 11, compliance with the United States Trustee
guidelines will ensure that banks can identify bank accounts for debtors-in-possession, ensure that
they are in compliance with the requirements of 11 U.S.C. § 345(b), and that all post-petition
monies received by the debtor will be readily identifiable and easily accounted for during the
pendency of this case. provides otherwise, in an amount of no less than 115 percent of the
aggregate bankruptcy funds on deposit in each bankruptcy estate that exceeds the FDIC insurance
limit. See Manual, §7-1.2.1, p. 2. The Manual states that under no circumstances should a chapter
11 debtor, trustee, or examiner establish accounts in financial institutions or depositories outside




REGULATORY CLAIMANTS’ OMNIBUS OBJECTION TO FIRST DAY MOTIONS
                                                                                              Page 12
 Case 20-42492        Doc 34     Filed 12/28/20 Entered 12/28/20 21:31:23              Desc Main
                                 Document      Page 13 of 93



the United States without prior approval of the United States Trustee or the bankruptcy court. See
Manual, § 7-1.2.3, pp. 4-5.
       All depositories are required to maintain collateral, unless an order of the bankruptcy court
provides otherwise, in an amount no less than 115 percent of the aggregate bankruptcy funds on
deposit in each bankruptcy estate that exceeds the FDIC insurance limit. See Manual, § 7-1.3, pp.
5-6. Pursuant to the UDA, each authorized depository is required to provide quarterly reports for
all bankruptcy estate accounts on deposit at all branches of the depository within the district. See
Manual, § 7-1.3.2, p. 6. Compliance with the United States Trustee Guidelines will ensure that
banks can identify bank accounts for debtors-in-possession, ensure that they are in compliance
with the requirements of 11 U.S.C. § 345(b), and ensure that all post-petition monies received by
the Debtor will be readily identifiable and easily accounted for during the pendency of this case.
       The Regulatory Claimants object to the Cash Management Motion for the following
reasons:
   (1) the unconfirmed U.S. bank accounts and unregulated Foreign accounts do not provide
       sufficient transparency and security to creditors and parties in interest, and must be closed;
   (2) The Debtors’ Forms and website must notify prospective distributors and current
       distributors, that the Debtors are in bankruptcy, and may not be maintained;
   (3) The Debtor should not be permitted to engage in intercompany transfers with non-debtor
       parties without further disclosures and further Court Order;
   (4) The Proposed Order requests several problematic provisions that go beyond the Relief in
       the Motion and that which is permitted under the Bankruptcy Code.


       1. The Debtors Should Close Their Pre-Petition Accounts When Practicable and Sweep
          Funds to Authorized DIP Accounts
       First, the Debtors’ requested relief should not be granted on extremely short notice, with
little time for most creditors and parties in interest to formulate and file a written response to the
First Day Motions. Additionally, certain parties with interests directly tied to the Debtors’ business



REGULATORY CLAIMANTS’ OMNIBUS OBJECTION TO FIRST DAY MOTIONS
                                                                                             Page 13
    Case 20-42492     Doc 34     Filed 12/28/20 Entered 12/28/20 21:31:23            Desc Main
                                 Document      Page 14 of 93



operations and this bankruptcy case (e.g., regulatory agencies including the FBI, DHS, FTC, and
the DOJ, state attorneys general, and the U.S. Attorney’s office) appear to have not been given
notice of the filing of or hearing on these First Day Motions. An elementary and fundamental
requirement of due process in any proceeding which is to be accorded finality is notice reasonably
calculated, under all the circumstances, to apprise interested parties of the pendency of the action
and afford them an opportunity to present their objections.” Mullane, 339 U.S. at 314 (internal
citations omitted).
        The Debtors use the wires and mails for a dizzying array and high number of national and
international transactions [see ECF No. 21, Ex. C]. Out of the 20 institutions, and hundreds of
accounts, only two of Debtors bank have been determined to carry reserves necessary by the
Department of Justice and the United States Trustee to be authorized; Bank of Texas and
Prosperity. See Approved Depositories Region 6, https://www.justice.gov/ust-regions-
r06/file/authorized_depository.pdf/download (last visited December 25, 2020).5
        The Debtors are operating a worldwide ponzi scheme and pyramid scheme. It is important
that the monies received in this case from new victims be deposited in a registered and authorized
debtor-in-possession account pursuant to the Bankruptcy Code. In addition, the Debtors must be
required to segregate all revenues received from those enrolled as representatives with Debtors, or
whom purchase travel packages as representatives, in a segregated debtor-in-possession account
approved under the UST’s guidelines.
        The Cash Management Motion does not contain sufficient evidence to support Debtors’
assertions that their business operations will be disrupted or that compliance with the Bankruptcy
Code and Guidelines would have an adverse impact on the operations of the Debtors. If any bank
holding a specific account owned by the Debtors is not an authorized depository, the Debtor should
transfer the assets therein to an authorized depository to be held in a Debtor in Possession account


5
 The CRO notes in his Declaration that Citi is approved. The version we consulted did not note
CITI as being approved. However, if Citi is approved, the Regulatory Claimants have no
objection to the Debtors opening an authorized Debtor in possession account with Citi.


REGULATORY CLAIMANTS’ OMNIBUS OBJECTION TO FIRST DAY MOTIONS
                                                                                           Page 14
 Case 20-42492         Doc 34    Filed 12/28/20 Entered 12/28/20 21:31:23            Desc Main
                                 Document      Page 15 of 93



after receiving Court authorization. Before this relief is granted, the Court should require the
Debtor to substantiate its assertions and demonstrate exactly how and to what extent transferring
its accounts to an approved depository would adversely impact its operations. Debtors should
open debtor-in-possession accounts and sweep monies from pre-petition accounts into authorized
DIP accounts. The Regulatory Claimants do not oppose a short period of time to effectuate this
sweep.
         2. The Debtors Should Not Be Allowed to Maintain Existing Business Forms
         The Debtors propose that “upon depletion” of the Debtors’ “stock of business forms,” they
will then consider reflecting their status to third parties and the public as debtors-in-possession.
[See ECF No. 21, p. 16]. This request is Debtors’ latest device to avoid having to disclose to new
victims that they are contracting with an entity in bankruptcy. Of course, the con relies on the
impression that vast amounts of wealth can be made from the distributorship and bankruptcy gets
in the way of that narrative. Tellingly, the Debtors do not disclose to the Court how many forms
they have and when they expect such existing stock to be depleted. The Debtors’ checks, wires,
ACH transfers, policies and procedures manual, terms and condition document, and website must
all indicate that the Debtors have filed a bankruptcy case with contact information or a web-link
for the proposed distributor, vendor, or ensnared victim to learn more about the bankruptcy case.
This is not an appropriate case for Debtors to maintain their existing forms, and Debtors’ request
in this regard should be denied. At minimum, the Debtor should be Ordered to stamp all forms,
policies manuals, terms, and checks with the stamp reflecting the Debtors are in bankruptcy.


         3. The Debtors should not be authorized to engage in intercompany transfers with non-
            debtor parties without Proper Notice and Disclosures Pursuant to 11 U.S.C. § 363.
         Buried in Debtors’ “cash management motion” is a request by the Debtors to “engage in
certain intercompany financial transactions with “each other” and “certain non-Debtor foreign
affiliates.” [See ECF No. 21, p. 16.] This provision is highly objectionable. There are no monetary
limits, no indication of who is the recipient of this money, no indication as to who these “foreign



REGULATORY CLAIMANTS’ OMNIBUS OBJECTION TO FIRST DAY MOTIONS
                                                                                           Page 15
  Case 20-42492       Doc 34      Filed 12/28/20 Entered 12/28/20 21:31:23              Desc Main
                                  Document      Page 16 of 93



affiliates” are, and no stated purpose for the transactions. Given the Debtors are operating a
worldwide ponzi scheme and pyramid scheme, the concern is even more pronounced here than in
most chapter 11 proceedings. If the Debtors require Court authority to make transfers of funds
pursuant to 11 U.S.C. § 363, the Debtors must file a noticed Motion and identify the specific parties
involved. This request is not appropriate for a first day motion.
       4. Other Provisions in the Proposed Order are Improper and Should Not Be Approved
       The Debtors have requested authority to honor checks written pre-petition. [See ECF No.
21-1, Proposed Order, p. 3, ¶5]. This should not be authorized because several bankruptcy Courts
have held that such payments which have been dubbed straddle payments, may be unauthorized
pursuant to 11 U.S.C. § 549. The Debtors have also requested permission to pay “all prepetition
checks” “authorized under this Order,” but do not identify with any specificity or clarity what pre-
petition payments they require Court authorization for. [Id. at ¶8.] Third, the Debtors should not
be permitted to “set off mutual post-petition obligations” and engage in intercompany transactions,
all without further Court Order. [Id. at ¶¶ 12-13.] Finally, the Debtors’ proposed Order is
inconsistent with the relief requested in the Motion. In the Motion, the Debtors request extension
of the time by which they must comply with 11 U.S.C. § 345, but in the proposed order, the Debtors
request “waiver” of Section 345. [Id. at ¶ 16.]. This inconsistency must be dealt with if the Motion
is to be granted in part, such that the Debtors are afforded a reasonable period of time to close their
pre-petition accounts and sweep money into DOJ approved accounts.


       G.      The Purported Secured Creditors Should Not Be Extended a Superpriority
               On An Interim Basis
       The Debtors purport to give a group of “Secured Parties” (ECF No. 18-4) super priority
status on their unspecified and unsubstantiated claim through a “cash collateral” motion. First,
there is no identification in the Cash Collateral Motion as to how much was lent to the Debtors or
how much is owed to the “secured creditors.” The “Notes,” “Security Agreements,” nor evidence
of the loans actually having been funded, is attached to the cash collateral motion. Without these



REGULATORY CLAIMANTS’ OMNIBUS OBJECTION TO FIRST DAY MOTIONS
                                                                                              Page 16
 Case 20-42492        Doc 34     Filed 12/28/20 Entered 12/28/20 21:31:23            Desc Main
                                 Document      Page 17 of 93



basic details, the Cash Collateral Motion cannot be approved insofar as it requests that a group of
secured creditors who hold warrants be given superpriority status. There is also no evidence under
penalty of perjury that the amounts indicated in the Notes and Security Agreements were funded
by the purported secured parties. Given the dearth of evidence as to the agreements and notes, the
Debtors’ request must be denied on this record.
       Second, no disclosure has been made as to whether any or all the “Secured Creditors” (or
their officers, managers, directors) are “Insiders” as that term in the United States Bankruptcy
Code. Insider transactions are subject to a heightened and rigorous scrutiny. See In re Innkeepers
USA Trust, 442 B.R. 227, 231 (Bankr. S.D.N.Y. 2010) (denying debtor’s motion to assume
restructuring support agreement and stating that the “heightened scrutiny” standard closely
examines transactions involving insiders); see also OHC Liquidation Trust v. Credit Suisse First
Boston (In re Oakwood Homes Corp.), 340 B.R. 510, 523 (Bankr. D. Del. 2006) (“[A]n insider is
one who has a sufficiently close relationship with the debtor that his conduct is made subject to
closer scrutiny than those dealing at arms’ length with the debtor.”)
       It also bears noting that the Secured Parties allegedly received security on December 31,
2019, which is within one year of the filing of the Bankruptcy Case. The security agreements
would thus, be subject to avoidance under 11 U.S.C. § 507 to the extent insiders may be involved
or the warrants could be characterized as insider transactions. As presently framed, and on the
current record, the Motion can be granted, but super-priority status should not be given to the
Secured Creditors on an emergency basis on this limited record.
                                       IV. CONCLUSION
       The First Day Motions should be denied. In the alternative, minimum relief should be
granted to allow the Debtors to provide the CRO with information to file schedules. A trustee in
this case is likely, if not inevitable, and the CRO should be restrained to spend limited funds that
should ultimately be distributed to victims of the Debtors’ pyramid and ponzi scheme.




REGULATORY CLAIMANTS’ OMNIBUS OBJECTION TO FIRST DAY MOTIONS
                                                                                           Page 17
 Case 20-42492        Doc 34     Filed 12/28/20 Entered 12/28/20 21:31:23              Desc Main
                                 Document      Page 18 of 93



DATED: December 28, 2020                       Respectfully submitted by:

                                               /s/ Blake J. Lindemann
                                               Blake J. Lindemann
                                               California Bar No. 255747
                                               E-mail: blake@lawbl.com
                                               LINDEMANN LAW FIRM, APC
                                               (pro hac vice pending)
                                               433 N. Camden Drive, 4th Floor
                                               Beverly Hills, CA 90210
                                               Telephone No: 310-279-5269
                                               Facsimile No: 310-300-0267

                                               -and-

                                               Rachel E. Montes
                                               Texas Bar No. 45005925
                                               Montes Law Group, PC
                                               1121 Kinwest Parkway, Ste. 100
                                               Irving, TX 75063
                                               Telephone No: 214-522-9401
                                               Facsimile No: 214-522-9428
                                               Rachel@MontesLawGroup.com


                                               COUNSEL FOR CREDITOR MELODY YIRU
                                               AND THOSE SIMILARLY SITUATED




                                 CERTIFICATE OF SERVICE

        On December 28, 2020, I electronically submitted the foregoing document with the clerk
of the court of the U.S. Bankruptcy Court, Eastern District of Texas, using the electronic case filing
system of the Court. I hereby certify that I will serve the parties individually or through their
counsel of record, electronically, or by other means authorized by the Court or the Federal Rules
of Civil Procedure.


                                                       /s/ Blake J. Lindemann
                                                       Blake J. Lindemann




REGULATORY CLAIMANTS’ OMNIBUS OBJECTION TO FIRST DAY MOTIONS
                                                                                             Page 18
Case 20-42492   Doc 34   Filed 12/28/20 Entered 12/28/20 21:31:23   Desc Main
                         Document      Page 19 of 93




                         Exhibit 1
Case 20-42492       Doc 34     Filed 12/28/20 Entered 12/28/20 21:31:23       Desc Main
                               Document      Page 20 of 93


                                  OSLO DISTRICT COURT




JUDGMENT

Pronounced:             27 September 2016 at Oslo District Court,

Case no:                15-202315TVI-OTIR/05


Judge:                  District Court Judge          Jon Østensvig




WorldVentures Marketing, LLC                    Counsel Halvor Manshaus


versus

The Norwegian State, represented
by the Ministry of Culture                      Counsel Arne Johan Dahl




No restrictions on the right to public reproduction



                                     -1-                      15-202315TVI-OTIR/05
Case 20-42492        Doc 34     Filed 12/28/20 Entered 12/28/20 21:31:23              Desc Main
                                Document      Page 21 of 93


                                            JUDGMENT

The case concerns the validity of the Norwegian Gaming Board’s administrative decision of
24 November 2014, which did not grant an appeal against the Norwegian Gaming and
Foundation Authority’s administrative decision to order cessation of parts of the plaintiff’s
activity in Norway. The case concerns in particular the question of whether the plaintiff’s
activity was in contravention of the prohibition on pyramid-like sales schemes laid down in
Section 16 second paragraph of the Norwegian Lottery Act.



1      Background to the case

The plaintiff – WorldVentures Marketing, LLC (WorldVentures) – is a US-registered
company in the WorldVentures Group, based near Dallas in the USA. WorldVentures
currently conducts business in approximately 30 countries, with more than 700 employees and
several hundred hired consultants. A key part of the business consists of selling memberships
in DreamTrips, which on the company’s website is referred to as a ‘vacation club and lifestyle
community’. Members of DreamTrips have access to buying holiday trips from WorldVentures
that are specially designed by that company, and they also have access to some other services
and products. Members pay USD 199.99 on joining and a subsequent monthly fee of USD
49.98, in the following referred to as membership fees. The membership is not subject to any
lock-in period or notice period. In Norway, general rules on cancellation periods are also
applicable. Worldwide membership is stated to have been approximately 100,000 at the start
of January 2013 and approximately 430,000 in May 2016.

Membership is not bought directly from WorldVentures. The company has linked up with a
great many independent dealers and sellers who sell membership in DreamTrips directly to
consumers, i.e. without using traditional sales channels. The sellers pay USD 99.99 on joining
and a subsequent monthly fee of USD 10.99, in the following referred to as representative
business system (RBS) fees. The sellers can recruit an underlying pyramid-structured sales
organisation. The sellers get a commission from WorldVentures based on their own and their
subordinates’ sales of memberships, as regulated in more detail in a compensation plan. They
do not get a commission based on the RBS fees paid by subordinate sellers. The business
model for selling memberships is thus based on network sales or multi-level marketing
(MLM). Many of the sellers have also bough membership in DreamTrips themselves.

WorldVentures has conducted business in the USA since 2005, and started its business in
Norway in 2010. Based on queries concerning the company's activity in Norway, the
Norwegian Gaming and Foundation Authority (the Gaming Authority) initiated a supervisory
procedure in spring 2013. The Gaming Authority wanted to clarify whether the activity was in
contravention of the prohibition laid down in Section 16 of the Lottery Act. The Gaming
Authority prepared the case by obtaining information and documentation about the activity. A
meeting was also held with WorldVentures, and correspondence took place with the




                                      -2-                            15-202315TVI-OTIR/05
Case 20-42492        Doc 34      Filed 12/28/20 Entered 12/28/20 21:31:23              Desc Main
                                 Document      Page 22 of 93



company’s attorneys.
Based on a supervisory report dated 19 February 2014, the Gaming Authority gave
WorldVentures advance notice of an administrative decision pursuant to Section 14a of the
Lottery Act to order cessation the sale of memberships, RBS participation and related products,
because the scheme was assumed to be in contravention of Section 16 second paragraph of the
Lottery Act. WorldVentures contested that this was the case, but the Gaming Authority upheld
its assessment and, on 30 April 2014, it adopted an administrative decision pursuant to Section
14a of the Lottery Act, with the following conclusion:

      ‘All sales of memberships, RBS participation and DreamTrips products to participants
      in WorldVentures in Norway must cease, because they are in contravention of Section
      16 second paragraph of the Lottery Act.’

WorldVentures appealed the decision, and the Gaming Authority decided to defer
implementation on certain conditions pending a decision in the appeal case. The Gaming
Authority’s administrative decision was upheld by the Gaming Board in a decision of 24
November 2014. According to the information provided, WorldVentures subsequently
complied with the order.

WorldVentures submitted a petition for a preliminary injunction, but the Office of the Chief
City Judge of Oslo did not grant this petition in its ruling of 2 January 2015. On 23 October
2015, WorldVentures sent a notice of its intention to bring legal action and a claim for reversal
of the administrative decision to the Gaming Authority. It appears that this was forwarded to
the Ministry of Culture with a copy to the Gaming Board, without the claim for reversal being
expressly considered.

The District Court received WorldVentures’ notice of proceedings against the State represented
by the Ministry of Culture on 17 December 2015, in which it entered a claim for the decision of
the Gaming Board to be declared invalid, alternatively that it be repealed in whole or in part. In
its notice of intention to defend of 18 February 2016, the State entered a claim that judgment be
pronounced in its favour.

The main hearing was hels in Oslo Courthouse during the six days from 15 to 22 August 2016.
The parties attended with their respective counsel, and WorldVentures was also represented by
a co-counsel. WorldVentures was represented by the head of the group’s legal department,
while the State was represented by two senior advisers from the Gaming Authority. Fifteen
witnesses gave evidence, including the aforementioned representatives of the parties, and case
documents and other evidence were presented as mentioned in the court records.

When asked by the judge, the parties confirmed that WorldVentures Marketing, LLC is the
correct plaintiff; re the general reference to WorldVentures in the administrative decisions, and
that the plaintiff was WorldVentures Holding, LLC in the case submitted to the Office of the




                                       -3-                            15-202315TVI-OTIR/05
Case 20-42492          Doc 34    Filed 12/28/20 Entered 12/28/20 21:31:23                Desc Main
                                 Document      Page 23 of 93



Chief Judge of Oslo.

2      WorldVentures Marketing, LLC’s statement of claim and arguments

WorldVentures submitted the following statement of claim at the main hearing:

    1. Principal claim: that the Gaming Board’s administrative decision of 14 November 2014
       be declared invalid and without effect.

    2. Alternatively, that the Gaming Board’s administrative decision be repealed in whole or in
       part to the extent that it goes further than there are grounds for.

    3. In any case, that the State be ordered to cover the full costs of the case for WorldVentures
       Marketing, LLC.

In brief, WorldVentures argued as follows in support of its statement of claim:
The administrative decision was based on incorrect application of law, incorrect and
incomplete facts and assessment of the wrong issues.

The Court shall review all aspects of the decision. There is no basis for reluctance on the part
of the Court to review the Gaming Board’s assessments. The facts of the case at the time when
the decision was made are decisive; such, however, that factual evidence can be presented
subsequently to clarify the situation that prevailed when the decision was made.

WorldVentures is engaged in the sale of membership products in the form of network sales
/MLM, and is otherwise like any other business. The sellers get their commission from the sale
of products, which in turn are the result of significant investments and labour. This is real and
sustainable economic activity and not a camouflaged pyramid scheme that falls under the
scope of the Act. The purpose and result of the scheme are to generate profits by selling real
services for which there is a demand and not by getting new participants to invest at the
bottom of a pyramid structure.

Section 16 second paragraph of the Lottery Act is based on the Unfair Commercial Practices
Directive and what is known as the ‘Blacklist’. It is not permitted to set further conditions such
as ‘market utility’ or a requirement for actual utilisation. Services and rights are products
within the meaning of the Directive. The prohibition must be given a restrictive interpretation,
and any doubt shall be to the benefit of the company. The prohibition shall apply to the
grossest cases only, and WorldVentures' activity is nowhere near falling into that category.
The interests of consumers are protected by other and less invasive provisions of the consumer
legislation. It is illustrative that Norway is the only country where WorldVentures' activity has
been prohibited. The administrative decision is based on misunderstandings and prejudices
relating to MLM activities.

One fundamental error in the decision is that the members and sellers – as well as the




                                       -4-                             15-202315TVI-OTIR/05
Case 20-42492        Doc 34      Filed 12/28/20 Entered 12/28/20 21:31:23               Desc Main
                                 Document      Page 24 of 93



membership fees and RBS fees – are considered together. This entails a complete absence of
analysis – and a fundamentally incorrect assessment and misunderstanding – of the business
model and revenue flows. This has resulted in a number of incorrect assessments in relation to
the conditions laid down by law. A more detailed analysis shows that dealers and members
have quite different roles, rights and obligations, even if many act in both roles. The
distinction between the different groups and revenue flows is absolutely fundamental and it is
actually and legally implemented in this case and fully transparent. That many people have
both roles is of no consequence to the deliberations in the case and is, moreover, completely
natural in a business model based on direct sales. Furthermore, in foreign markets that have
been allowed to develop, a relatively high number will be members only. Any overall
consideration of this must be based on the specific circumstances, which is not the case here;
see Norwegian Supreme Court Report Rt-2009-661.

Another error is the failure to consider and rely on the activity being sustainable, and not in the
nature of a pyramid scheme that is pre-destined to collapse when new persons are no longer
recruited to pay contributions. The accounts show that there are sufficient revenue flows at all
times to cover the dealers' commissions without members being recruited. When a member
leaves, the commission stops, and there is also an agreed cap on the commission. Lack of
sustainability is a fundamental condition for such a business even falling under the scope of the
prohibition in the Act; see the ECJ’s decision in 4finance and Rt-2009-661.

The Gaming Board’s assessment that a pyramid-like system exists is incorrect. The Board has
incorrectly considered members and dealers and membership fees and RBS fees together, and
not conducted specific assessments. As opposed to what was the case in Rt-2009-661, there are
no grounds for considering these factors together in the present case. When considered
correctly and separately, it is clear that the members are not part of the company’s sales system,
which is an MLM system and therefore has a pyramid structure when seen in isolation.

No consideration is paid for the status of participant – neither by the sellers nor by the members
or the two together. Payments by members and RBS fees are incorrectly confused in the
administrative decision, and this is also not discussed further. It is overlooked that the RBS fee
as a whole is paid to and kept by WorldVentures, and thus does not constitute payment for
participant status and, in any case, not an overprice. As regards payments by members, no
overprice can be deemed to have been charged as payment for participant status.

The sellers have no possibility of earning an income from other people’s payment for
participant status. No consideration is paid for participant status; see above. Whichever way
you look at it, the RBS fee accrues to WorldVentures, and the sellers do not get a commission
for recruiting new sellers. A member never becomes a participant in the sales scheme, so that
contributions paid by members are irrelevant in this context and cannot in any case be deemed
to constitute contributions.




                                       -5-                             15-202315TVI-OTIR/05
Case 20-42492        Doc 34      Filed 12/28/20 Entered 12/28/20 21:31:23              Desc Main
                                 Document      Page 25 of 93



The business’s revenues cannot in any case be ascribed to ‘specific’ recruitment. Concerning
membership fees, the consumers are willing to pay for such membership, and so it must be
assumed that the payment corresponds to the market value of the membership. The Directive
and the Act stress that the sale or consumption of a product, service or other provision is
relevant. The Gaming Board’s point of departure is misconceived when it states that the value
consists purely of the possible return of the member’s contribution in the form of discounts on
trips bought. The Gaming Board states incorrectly that reward points, the price guarantees and
concierge services have no value, and fails to consider the value of the online travel agency
(OTA). The Gaming Board states incorrectly that WorldVentures has not documented the basis
for its revenues. Without conducting an independent assessment, the Gaming Board supports
the Gaming Authority’s view that the sale of products represents no more than 5% of the
turnover. It is an incorrect and much too narrow approach when decisive weight is given to the
actual use of the membership benefits.

The State is unable to explain how ‘less than 5%’ is calculated as revenues from the sale of
products. Based on the figures relied on by the State itself, the sale of trips represents 5.6%.
Furthermore, it is not reasonable to use total revenues – both payments by members and RBS
fees – in this context. The fact that reward points may be used for 90% of the trips has also
been disregarded.

The Court must decide the market value of the membership – something that requires a
complex overall assessment. Decisive weight cannot be given to actual use or ‘market utility’.
Use of the figures from 2012 is incorrect, because the figures would have been at the global
level at the time when the administrative decision was made had it not been for the supervisory
procedure. The time for assessing the value of the membership is the time of purchase, and the
value that the product represents to the buyer at that time; ref. the witness Finpå. The price of
the concierge service cannot be set to the procurement price for WorldVentures and it must be
assumed to be of significant value for each individual member, regardless of the extent to
which it is actually used. The OTA is used and represents a real value. Members can order
reasonable trips, are offered a price guarantee and the possibility of simple online planning.
The Gaming Board has also overlooked the real value of the membership, which enables
members to enjoy curated high-quality travel experiences, socialising with others, professional
facilitation arrangements and a number of other elements. They are also given a Dream Price
Promise and a price guarantee. Family members are included in the membership and can enjoy
membership rights, and there is also a cancellation period and no lock-in period. It must be
assumed that a membership paid by an employer would be considered a taxable benefit.

An active member will quickly enjoy benefits that exceed the contribution paid. That passive
members fail to avail themselves of these benefits does not reduce the value of their
membership. The members get what they are promised in the marketing. A high membership
turnover is common to all subscriber relationships and is not a manifestation of low value.




                                       -6-                             15-202315TVI-OTIR/05
Case 20-42492        Doc 34      Filed 12/28/20 Entered 12/28/20 21:31:23               Desc Main
                                 Document      Page 26 of 93



The overall assessment must be based on the cross-border nature of the business, and not on
the situation in Norway alone.

The conclusion is that the administrative decision is invalid on grounds of incorrect facts and
application of the law.
Procedural errors exist that may have had consequences for the administrative decision; see
Section 41 of the Public Administration Act.

The case has not been sufficiently clarified; see Section 17 of the Public Administration Act.
The duty under Section 16 third paragraph of the Lottery Act does not relieve the authorities of
the duty to clarify the case. WorldVentures has responded to all requests, submitted
considerable amounts of documentation and actively sought to clarify the case and all aspects
of the scheme. The Gaming Authority incorrectly focused on the situation in Norway and the
actual discounted purchases of trips only. Moreover, the duty set out in Section 16 third
paragraph of the Lottery Act is limited to providing information to show that incoming
revenues do not fall under the scope of the provision, and WorldVentures has done that.
WorldVentures did not receive adequate guidance on how to meet the duty of documentation;
see Section 11 of the Public Administration Act. The Gaming Board did not make its own
assessments and has now acknowledged that several relevant factors were not understood or
considered.

Sufficient grounds were not provided for the administrative decision; see Section 25 of the
Public Administration Act. There are more stringent requirements for the application of the law
in cases that have to do with EEA rules, and also because this decision is particularly invasive.

The Gaming Board is subject to the procedural requirements mentioned above and shall
consider the case independently within the framework provided for in Section 34 of the Public
Administration Act.

The decision to impose a prohibition pursuant to Section 14 of the Lottery Act is in any case
highly invasive and disproportionate. Less invasive measures could have been chosen. The
administrative decision is therefore unlawful pursuant to non-statutory rules on abuse of power.
This also entails that the decision must be limited to what is necessary; see the alternative
statement of claim.

It is also a procedural error that no consideration was given to reversing the administrative
decision even though a petition for reversal was submitted.



3 The State’s statement of claim and arguments

The State represented by the Ministry of Culture submitted the following statement of claim at the
main hearing:




                                       -7-                             15-202315TVI-OTIR/05
Case 20-42492         Doc 34     Filed 12/28/20 Entered 12/28/20 21:31:23                Desc Main
                                 Document      Page 27 of 93



    1. That the Court find in favour of the State represented by the Ministry of Culture.

    2. That the State represented by the Ministry of Culture be awarded the costs of the case.

In brief, the State argued as follows:

There is no evidence of the administrative decision being based on errors that would render it
invalid.
The courts may review all aspects of the decision with a view to determining whether the
conditions in Section 16 second paragraph of the Lottery Act are met. The Courts should
nevertheless exercise caution when reviewing the expert assessments. Concerning the choice of
sanction pursuant to Section 14a of the Lottery Act, it is only the question of whether there has
been abuse of power that can be examined. Reviews by the Courts are based on the facts that
formed the legal basis for the decision at the time when it was made.

It is the plaintiff that carries the burden of proving the invalidity of the decision.
WorldVentures has also had the possibility of clarifying the facts, and also has a duty to
provide documentation; see Section 16 third paragraph, where this is further underlined.

Section 16 second paragraph of the Lottery Act constitutes a complete harmonisation of the
prohibition on pyramid promotional schemes set out in in point 14 in Annex I to the Unfair
Commercial Practices Directive (2005/29/EC). The prohibition under the Act entails more
stringent rules in that it also applies to pyramid-like sales schemes with elements of effective
economic activity.

It is the activity in Norway that is the subject of the assessment; see Sections 2 and 4 of the
Lottery Act.

Annex I and the Act are rather generally worded in order to prevent circumvention. What is
decisive is an overall assessment of the real content of the scheme, and the designations used
are of no consequence. Subjective factors and motivation are of no consequence.

In this case, there is no basis for distinguishing between members and sellers or between the
revenue flows derived from each of these. Nearly all [the participants] in Norway held both
roles, and this is underlined in the marketing, in the incentive schemes, and in the way some of
the trips were carried out in Norway. That there is no legal obligation to take on both roles is of
no consequence as this is how it actually worked in Norway. All payments were made to the
same company, and the activities of the sellers were not separated out as a separate activity.
The entire sales scheme must be considered as a whole; it would otherwise be very easy to
circumvent the prohibition.

Seen as a whole, the sales scheme has a pyramid-like structure.

The participants pay a direct consideration for their status as participants. The payment is in




                                         -8-                            15-202315TVI-OTIR/05
Case 20-42492        Doc 34      Filed 12/28/20 Entered 12/28/20 21:31:23               Desc Main
                                 Document      Page 28 of 93



any case largely an indirect payment for participant status because what the participants receive
in return in their different roles is highly overpriced; see the condition concerning a link
between revenues and recruitment.

The participants pay for the possibility of earning an income derived from payments by other
participants. In his capacity as a seller, the participant gets a commission on his own
recruitment of new members, but he also gets more indirect financial gains through recruiting
the members to also become sellers, who in turn generate a commission to the participant.

More than half the commissions paid for recruitment in Norway were financed by revenues
from the recruitment of new participants and not by revenues from the sale or consumption
of goods or services.

Gross sales of trips in Norway in 2012 and 2013 represented a very small part of the total
turnover, which largely consisted of contributed membership fees and RBS fees, which must
be deemed to constitute revenues from recruitment. Concerning the argument relating to
sustainability, a distinction must be made between revenues from ‘real’ or ‘effective economic
activity’ and revenues from ‘economic contributions of its participants’.

What is decisive with a view to determining whether the participants paid an overprice that must
be deemed to constitute payment for participant status, is what values the participants on average
actually received from the scheme in return for their contributions.

The membership only offered limited direct access to services, but the possibility of buying
trips at what was stated to be discounted prices. In Norway, only a very small proportion of the
members actually ordered a trip, and there was also a significant membership turnover. Based
on the figures provided by WorldVentures, the Gaming Board has estimated that the sale of
trips represented approximately 5% of the company’s revenues in Norway. This means that the
real value received by an average member in return for his contribution, namely the discount
on purchased trips, was less than this. The reward point scheme has not been demonstrated to
be of particular value. There is nothing to support that access to the online travel agency was
of value to the members, and the same applies to the concierge service. The membership
cannot otherwise be assumed to have any ‘immaterial value’.

On the whole, the membership is highly overpriced, since the members got very little in return
for their contributions. The membership fees were in actual fact almost entirely payment for
participant status in the sales scheme.

The RBS fee is included in the overall assessment. There is no basis for claiming that the
participants were given something in return in the form of brochures, training, access to web
pages etc. This amount, too, was in actual fact payment for participant status in the sales scheme.




                                       -9-                             15-202315TVI-OTIR/05
Case 20-42492         Doc 34     Filed 12/28/20 Entered 12/28/20 21:31:23                Desc Main
                                 Document      Page 29 of 93



At the participant level, the contributions effectively entailed little more than a possibility of
recruiting new members, and at the national level in Norway, there was not sufficient effective
economic activity to generate revenues to cover commissions to the sellers. To an
overwhelming degree, the business concerned reallocation of participant fees.

The decision was not made on inadequate grounds; see Section 25 of the Public
Administration Act and case law relating to the requirements of that Act. The case has been
sufficiently clarified; see Section 17 of the Public Administration Act. This must also be seen
in light of WorldVentures' statutory duty to provide information set out in Section 16 third
paragraph ff. of the Lottery Act. Since the Court is fully competent to review the case, possible
procedural errors are in any case of no consequence. No errors were made, and it is in any case
of no consequence that reversal [of the decision] was not considered.

It is contested that the exercise of discretion relating to Section 14a of the Lottery Act was
arbitrary or highly unreasonable.



4 The District Court's assessment

4.1   The issues for assessment in the case and some legal points of departure

It followed from the Gaming Board’s decision that WorldVentures' business in Norway must
largely cease because it was considered to be in contravention of Section 16 second paragraph
of the Lottery Act. The key issue in the case is whether the decision was invalid because it was
based on incorrect or incomplete facts or on incorrect application of the law; see sections 4.3
to 4.7 below. In addition, it is argued that the decision suffers from procedural errors, and also
that the use of the authority to intervene provided for in Section 14a of the Lottery Act
qualifies as being unreasonable or arbitrary; see sections 4.8 and 4.9 below. The Court
considers the legal action to have been rather widely angled, both in terms of facts and legal
arguments. In its deliberations, the Court has given particular weight to those factors that, in
the Court's opinion, have a bearing on the assessment of the lawfulness of WorldVentures'
business in Norway at the time when the administrative decision was made.

In the present case, the Court may examine the application of law, the findings of facts and the
conclusions of law as well as whether there are significant procedural errors – all within the
framework of what is invoked by the parties. In some areas of law where the relevant
administrative bodies possess special competence and experience, there may be grounds for
being reluctant to review the expert assessments that have been made. In the present case, the
Court does not consider the question of whether such reluctance is warranted, as this is not
decisive for the outcome. When reviewing the Gaming Board’s use of the chosen sanction
pursuant to Section 14a of the Lottery Act, the Court’s review is limited to examining whether
it is highly unreasonable, arbitrary or based on other forms of abuse of power pursuant to the
non-statutory rules on this point.




                                       -10-                            15-202315TVI-OTIR/05
Case 20-42492         Doc 34     Filed 12/28/20 Entered 12/28/20 21:31:23                Desc Main
                                 Document      Page 30 of 93



The Court’s review is based on the facts as they appeared at the time when the administrative
decision was made; see inter alia the statement in Rt-2012-1985 paragraph 79. This means
that the Court may only examine the facts that formed the legal basis for the Gaming Board’s
decision; such, however, that it may rely on any new evidential facts that shed light on the
facts that formed the basis for the decision at the time it was made.

The Court bases its decision on what appears to be the most probable facts according to the
evidence presented. It is the party who claims that the decision is invalid who must
demonstrate the probability that the facts support this claim. If there is lack of clarity relating
to the evidence in a situation where one party had the opportunity or was encouraged to clarify
and document a matter, this may have an impact on the assessment of evidence.

In the present case, this must also be seen in conjunction with Section 16 third paragraph
of the Lottery Act, from which it follows that the private party to the administrative
proceedings may be ordered to document certain facts, namely that

      ‘...the person’s income can be specifically ascribed to the sale or consumption of goods,
      services or other benefits, rather than the recruitment of others to the scheme.’

If a person is ordered to fulfil such an obligation, it means that the authorities are not under any
obligation to refute undocumented pleadings submitted by the private party in support of such
facts. The opposite also applies in that the authorities must be able to rely on the private party’s
information about relevant facts without claiming further documentation. The general duty of
examination / duty to provide guidance [sic] must also be seen in the light of the above.



4.2   The prohibition on pyramid-like sales schemes

The prohibition on pyramid-like sales schemes is evident from Section 16 second paragraph
seen in conjunction with the first paragraph of the Lottery Act:

      ‘It is prohibited to establish, operate, participate in or promote pyramid games or
      similar schemes. The prohibition is understood to cover any scheme where consideration
      is paid for the possibility of gaining an income that is only derived from the recruitment
      of others to the pyramid game etc.
      The prohibition in the first paragraph includes pyramid-like sales schemes where
      consideration is paid for the possibility of gaining an income specifically derived from
      the recruitment of others to the scheme and not from the sale or consumption of goods,
      services or other benefits.’


Section 16 second paragraph of the Lottery Act formed part of the full harmonisation of
Norwegian law with the Unfair Commercial Practices Directive (2005/29/EC) and the general
prohibition in Article 5 of the Directive.Pursuant to Article 5(5), an annex (Annex 1) was
adopted listing certain forms of activity that in all circumstances were to be considered unfair




                                        -11-                            15-202315TVI-OTIR/05
Case 20-42492        Doc 34      Filed 12/28/20 Entered 12/28/20 21:31:23               Desc Main
                                 Document      Page 31 of 93



and prohibited. Annex I point 14, which forms the basis for Section 16 second paragraph of the
Lottery Act, is worded as follows in the English version:

      ‘Establishing, operating or promoting a pyramidpromotional scheme, where a
      consumer gives consideration for the opportunity to receive compensation that is
      derivedprimarily from the introduction of other consumers into the scheme rather
      than from the sale or consumption of products.’

The parties agree that the Norwegian provision is in accordance with the Directive, and also
that ECJ case law in the area is of relevance to the interpretation of the Norwegian provision.
Referring to the Advocate General's opinion in the ECJ case 4finance, WorldVentures has
pointed out that the purpose of Annex I has been to ‘single out the practises that were most
clearly heinous’, and that the prohibition must therefore be given a restrictive interpretation.
The Court agrees with this point of departure, but cannot see that this element of interpretation
relating to the Directive and the wording of the Act should have any decisive bearing on the
outcome of the present case.

Even though WorldVentures conducts its business in several countries, the Court agrees with
the State’s assessment that the administrative decision must be based on the business that is
conducted in Norway and that applies to consumers domiciled in this country. It follows from
Section 2 of the Lottery Act that the Act’s geographical area of application is Norwegian
territory, and the same applies to the supervisory authorities’ powers to enforce the Act. In the
Court’s opinion, it also follows from this that what is decisive in the present case is whether the
business in Norway was in contravention of the prohibition in the Act, and that it is of no
consequence whether the business in other countries or globally, in an imagined assessment,
would have fallen outside the scope of Section 16 second paragraph of the Lottery Act.

The prohibition in Section 16 and other parts of the Lottery Act can be administered by
the Gaming Authority by ordering that the unlawful condition be rectified or that the
activity cease or be closed down; see Section 14a of the Lottery Act.

The current version of Section 16 of the Lottery Act entered into force on 1 January 2006. The
prohibition on out-and-out pyramid games and any camouflaged versions of out-and-out
pyramid games, which is of long standing in Norway, was upheld in Section 16 first paragraph
of the Lottery Act. It is stated in Proposition No 97 to the Odelsting (2004–2005) that the
provision in Section 16 second paragraph of the Lottery Act aims to extend the area of
application of the prohibition in this area. The prohibition on pyramid games turned out to be
difficult to administer and easy to circumvent, particularly in that some undertakings had
certain elements of effective economic activity, while the predominant part of their turnover
was derived from the recruitment of new participants. It was assumed that the harmful effects
for consumers of some such pyramid-like sales schemes could be of the same nature as in the
case of out-and-out pyramid games, and that such schemes were therefore also not worthy of
protection.




                                       -12-                            15-202315TVI-OTIR/05
Case 20-42492        Doc 34      Filed 12/28/20 Entered 12/28/20 21:31:23              Desc Main
                                 Document      Page 32 of 93



It is clear from the preparatory works to the Act that the relatively open and flexible wording of
the prohibition was chosen intentionally so as not to facilitate the adaptation of sales schemes
and contravention of the prohibition. For example, the chosen form of organisation/
incorporation and the designations chosen for the scheme in question or its various elements
are of no consequence. An overall assessment shall be made of the real content of the activity,
based on the criteria mentioned in the wording of the Act. The motives or objectives of those
who are behind or participate in the activity are also of no consequence. As mentioned above,
no detailed assessment is required of how gross or reprehensible these are deemed to be, given
that the activity falls under the scope of the conditions laid down in the Act.

It is evident from the wording of the Act and the preparatory works to the Act that four
cumulative conditions must be met for the activity to be considered an unlawful pyramid-
like sales scheme:

       the sales scheme must have a pyramid-like structure, i.e. the participants must have the
       possibility of achieving financial gains from participants at a lower level;

       the participants pay a consideration in return for participating in the sales scheme;

       the participants have a possibility of deriving an income from the consideration paid by
       other participants to participate; and

       the disbursement of such income to the participants is primarily/predominantly financed
       by the revenues of the undertaking that are derived from the recruitment of new
       participants rather than the sale and consumption of products.

The Court’s assessment of the above-mentioned conditions are discussed in sections 4.4 to 4.7
below.



4.3   The question of whether members and sellers should be considered together

In the present case, the Court finds it of paramount importance to the further assessment of the
above-mentioned conditions whether, as far as WorldVentures’ business in Norway is
concerned, a distinction should be made between members and sellers, and between the
revenue flows derived from each of these groups.

If the members and the agreement regulating membership in DreamTrips are considered in
isolation, it would not be natural to say, for example, that they participate in a pyramid-like
structure, and, in their capacity as members, they also do not have the possibility of recruiting
participants or gaining an income from other participants’ payments Those who pay for their
membership may avail themselves of the membership benefits and do not otherwise participate
in the sales scheme.




                                       -13-                           15-202315TVI-OTIR/05
Case 20-42492         Doc 34     Filed 12/28/20 Entered 12/28/20 21:31:23                Desc Main
                                 Document      Page 33 of 93



If the sellers, and the terms of the agreements and compensation plan regulating their activity,
are considered in isolation, there is hardly a basis for saying that their activity falls under the
scope of the prohibition. They are part of a pyramid-like structure in the same way as the
sellers of any MLM undertaking, but their income is derived from the considerations paid by
members who buy membership from the sellers or their underlying sales organisation, and it is
not linked to income from the recruitment of new sellers who are to participate in the sales
scheme.

The Court agrees with the State that there is no factual basis in the present case for claiming
that the assessment must be based on there being a distinction between the members and the
sellers, and between the revenue flows derived from the two groups. As mentioned above, the
Court’s point of departure is that an assessment must be made of the real content of the activity
in Norway at the time when the administrative decision was made and of how this actually
worked. How the scheme was organised and divided and the designations used for its different
parts were of minor importance.


In a letter of 27 June 2013 to the Gaming Authority, WorldVentures stated the following:

      ‘Concerning the number of persons to which these figures relate, these are stated to be
      (as of the end of May): The total number of sales representatives (comprises those who
      are sales representatives only as well as those who are both sales representatives and
      “customers”) amounts to 3,539 persons. Of these, 73 are sales representatives only
      and 115 are “customers” only.’

The Court understands this to mean that at least 95% of the persons [involved in the scheme] in
Norway were both sellers and members. This in itself indicates that no distinction can be made
between the two roles for the purpose of assessing the real content of the activity. Neither the
membership agreement nor the sales representative’s agreement entailed any legal obligation to
also take on the other role. The Court finds this of little significance given the actual situation
whereby the relevant persons in Norway were in practice both sellers and members. That it is
apparently common in MLM activities for the sellers to also have bought the product
themselves does not automatically mean that a distinction should be made between these roles
when considering the real content of the activity.

Several other factors in the case support the view that, in the assessment, no distinction can be
made between the roles or revenue flows. On the whole, the Court understands the invitation to
participate included in the presented marketing material to concern both membership and the
‘business opportunity’ associated with becoming a seller. It is true that information about the
two roles tends to be presented in different sections of the video films and the written
information, but, on the whole, the Court has no doubts that the intention is for people who are
recruited to take on both roles simultaneously. The wording of the contract form used for
sellers must also be understood to point in the same direction. The invitation to become both a




                                        -14-                            15-202315TVI-OTIR/05
Case 20-42492         Doc 34     Filed 12/28/20 Entered 12/28/20 21:31:23                  Desc Main
                                 Document      Page 34 of 93



seller and a member is also illustrated by use of the slogan ‘Make a living, living’ for
marketing purposes.

The compensation plan for the sellers links the commission to the sellers’ own sale of
memberships but also to sales of memberships by recruited sellers. The Court understands this
system to mean that there is a strong financial incentive, not only to sell memberships, but also
to recruit people to become both members and sellers. This supports the view that no
distinction can be made between the roles in an assessment of the real content.

The ‘Refer 4 pay no more’ scheme points in the same direction. In brief, it means that a
member who refers a person to buy membership from a seller earns reward points and does not
have to pay the monthly membership fee. The fact that, in practice, the referring members are
also the sellers to whom they refer also supports the view that there are no real grounds for
distinguishing between the two roles.

Documentation of some DreamTrip stays for members in Norway in 2012 and 2013 also
shows that training and similar of sellers have taken place on some of these trips, another
factor that supports the view that, in practice, there was no distinction between the roles of
seller and member in Norway.

The Court understands that both membership fees and RBS fees have been paid to the same
company and into the same account. The Court considers it of minor significance that these
have been entered as separate revenue items in the company’s accounts.

In summary, the Court believes that the assessment of the conditions in Section 16 second
paragraph of the Lottery Act shall be based on the real content of the activity at the time the
administrative decision was made, and that no basis exists in that connection for distinguishing
between the sellers and the members’ activities or between the revenue flows derived from
these two roles. In the following, the Court considers the sellers and the members together as
participants in WorldVentures’ activity in Norway.



4.4     Pyramid-like sales structure

It is not contested by WorldVentures that, seen in isolation, the sellers in Norway were
organised in a pyramid structure. They were able to build a subordinate sales organisation and
get commissions on their own sale of memberships and sales of memberships by recruited
sellers. This is also clear from the company’s own overviews of sellers at different levels and
from the structure of the compensation plan. However, WorldVentures has contested that the
members are organised in such a structure.

The Court concluded above that there are no grounds for making a distinction between the
roles of member and seller when assessing the conditions in Section 16 second paragraph of




                                       -15-                            15-202315TVI-OTIR/05
Case 20-42492        Doc 34      Filed 12/28/20 Entered 12/28/20 21:31:23               Desc Main
                                 Document      Page 35 of 93



the Lottery Act. Based on how this functioned in Norway, the Court considers that the activity
seen as a whole had a pyramid-like sales structure. The Court stresses that such a structure is
not a problem in itself, provided that the participants’ income or the undertaking’s revenues are
not predominantly derived from the recruitment of new participants.



4.5     Consideration in return for participant status

It is not disputed that, in their capacity as members, the participants paid a fee of USD 199.99
on joining, followed by a monthly fee of USD 49.98. In their capacity as sellers, the
participants paid USD 99.99 on joining, followed by a monthly fee of USD 10.99.This means
that almost all the participants paid a total of USD 970 in the course of the first year, followed
by USD 731 in subsequent years.
The parties disagree as to whether the participants’ payments should be deemed to constitute
consideration in return for participant status in a sales scheme. WorldVentures takes the view that
nobody paid for participant status in a sales scheme, but that the members paid for their
membership in DreamTrips and associated benefits, and that the sellers paid for access to RBS,
training, sales materials etc.

The Act’s condition concerning participant payments does not require the consideration to be
expressly classified as a participant fee; nor does it require the consideration to be of a certain
scope. On this point, too, it is the actual circumstances that are decisive. Payment for
participation can also be deemed to take place where the consideration paid does not correspond
to the value of the goods, services or other benefits that the person who pays receives from the
scheme – in other words, an overprice. It may then be concluded that indirect payment is made
for the status of participant.

In the present case, the Court agrees with the State that the payments made by the participants
must be deemed to constitute payment for participation in the sales scheme. In this connection,
too, the roles of members and sellers and the consideration paid for these roles must be
considered together. As will be concluded by the Court in section 4.7 on the relationship between
revenues from recruitment and revenues from the sale of other benefits, the Court is of the
opinion that the undertaking’s revenues, largely consisting of the different types of consideration
paid by the participants, did not correspond to the real value of the membership benefits or of
access to RBS. With reference to this, the Court considers that it is quite clear that the
participants’ payment of membership fees and RBS fees must, at least indirectly and
predominantly, be deemed to constitute payment in return for participant status in the sales
scheme.



4.6   The possibility of deriving an income from recruiting others to the sales scheme

Furthermore, the Court finds that, through payment for participation, the participants were given




                                       -16-                            15-202315TVI-OTIR/05
Case 20-42492         Doc 34      Filed 12/28/20 Entered 12/28/20 21:31:23                Desc Main
                                  Document      Page 36 of 93



an opportunity to derive an income from the contributions paid by other participants. On this
point, too, the Court’s point of departure is that it is neither possible to distinguish between the
roles of members and sellers nor between the revenue flows from these two roles; see section 4.3
above.

In their capacity as sellers, the participants were given an opportunity to earn a commission
calculated on the basis of the membership fees paid by new participants. At the same time, they
were given an opportunity to earn a commission on sales of memberships by the sellers they
themselves had recruited. Since the sellers were in practice also members, and since new
members were in practice also sellers, and since they all paid membership fees and RBS fees, the
reality was that the participants had an opportunity to gain an income from the recruitment of
others to the sales scheme.

That this was organised so that the commission was calculated on the basis of the membership fee
fraction of the consideration paid by new participants is of no consequence in the assessment of
the reality of this. The decisive point is that the participants were given an opportunity to derive an
income from new participants who, in practice, were paying for their membership and for access
to selling memberships and recruit new sellers in the sales scheme.

4.7   Relationship between revenues from the sale of products and revenues from recruitment

For the activity to be deemed to constitute an unlawful, pyramid-like sales scheme, it is a
further condition that the income that the participants are able to earn is ‘specifically derived’
from the recruitment of new members and not from ‘the sale or consumption of goods,
services or other benefits’. In the preparatory works to the Act, this is understood to mean that
it is a condition for deeming the sales scheme unlawful that more than 50% of the
undertaking’s revenues can be ascribed to the recruitment of new members.

Such a scheme means that the number of new members who pay participant fees to the sales
scheme must continue to grow in order to finance the compensation paid to participants further
up in the structure. It is a typical feature of out-and-out pyramid games and of many pyramid-
like sales scheme that they are pre-destined to collapse, because it will not be possible in the
long term to recruit a sufficient number of new participants and thus generate the revenues
required to cover commitments to existing participants. When such a collapse occurs, the most
recently recruited participants lose their contributions because these have been used to pay
participants at a higher level.

For how long such a scheme can continue to work will depend on its detailed organisation,
however. If some part of the revenues used to pay the participants is derived from the sale of
products and services of real value, the scheme can survive for a long time. The same is true if
the commitment to pay the participants is conditional on each individual participant being
capable of actually generating revenue by recruiting new members. The prohibition in the Act
does not, in the Court’s opinion, provide for a condition whereby it must be substantiated that




                                        -17-                            15-202315TVI-OTIR/05
Case 20-42492          Doc 34      Filed 12/28/20 Entered 12/28/20 21:31:23                  Desc Main
                                   Document      Page 37 of 93



the sales scheme will stop working and, if so, at what time.

On this point, WorldVentures has claimed that the scheme was sustainable and therefore falls
outside the scope of the provision. It has been claimed that it was not necessary to recruit new
members in order to meet the commitment to pay commissions to the sellers. The global
accounting figures show that the amount contributed in membership fees in 2013, 2014 and
2015 was almost double the amount of the commissions paid to the sellers, and that the
commissions paid represented approximately 30% of total revenues. Reference has also been
made to there being an agreed cap on the sellers’ commissions, and to the fact that, when
members leave the scheme and stop paying membership fees, the seller’s commission will be
reduced proportionately.

According to the Court’s understanding of the accounting figures that have been presented in
evidence, the global undertaking was sustainable in the sense that the membership fees
received clearly exceeded the commissions paid to the sellers. However, the Court cannot see
that this is decisive for its assessment of the case. The key question is whether the
undertaking’s revenues in Norway, predominantly consisting of the participants' payment of
membership fees and RBS fees, must be deemed to primarily constitute revenues from
recruitment and not from the sale or consumption of products; see Section 16 second
paragraph of the Lottery Act. The preparatory works to the Act and statements by the ECJ in
4finance both show that it is the undertaking’s revenues from the consumption and sale of
products – ‘effective economic activity’ – that is relevant when deciding whether an activity is
sustainable. That the scheme can be sustainable by including direct monetary contributions
from its participants – ‘economic contribution of its participants’ – does not mean that the
scheme can be deemed to be sustainable in this context. If such revenues were to be included
in the calculations, it would mean that not even a scheme funded purely by recruitment would
fall under the scope of the prohibition.

According to the Court’s understanding of the parties, the actual dispute consists of whether
and to what degree the revenues from membership fees and RBS fees must in fact be deemed
to constitute revenues derived from recruitment and not from the sale or consumption of goods,
services or other benefits. As far as the Court can see, it is clear in the present case that, if all or
the major part of these revenues are regarded as revenues derived from recruitment and not
from the sale or consumption of products, as assumed by the Gaming Board, then the scheme
falls under the scope of the relevant condition in Section 16 second paragraph of the Lottery
Act.

In other words, the Court is required to adopt a standpoint as to whether more than half of
WorldVentures' revenues linked to Norway were derived from payments by participants at the
time when the administrative decision was made. Concerning the part of the undertaking’s
revenues that consists of membership fees and RBS fees, the Court finds that, insofar as the
participants have not received anything in return for the consideration paid, the overprice must




                                         -18-                              15-202315TVI-OTIR/05
Case 20-42492        Doc 34      Filed 12/28/20 Entered 12/28/20 21:31:23               Desc Main
                                 Document      Page 38 of 93



be deemed to constitute participant payment.

On this point, the Court agrees with the State that the important question when assessing the
overprice [issue] is whether the participants in Norway actually received or consumed goods,
services or other benefits in return. The right to avail oneself of a service can also be of value,
but the Court agrees with the State that, in a more detailed assessment of the real value of such
a right, the important factor must be the actual extent to which the service in question is used.
The Court is of the opinion that the wording used to describe the condition in the Act and in
Annex I, the opinions expressed in the preparatory works and in the criminal case Rt-2009-
1601, all show that it is the benefits that the participants actually receive and avail themselves
of in return that must be decisive for the assessment. Statements by the ECJ and the Advocate
General in 4finance point in the same direction. Moreover, the Court assumes that it would be
almost impossible in practice to apply the condition contained in the prohibition provided for in
the Act, unless the value of what the participants actually receive in return was normally
considered to be decisive for the assessment.

On that basis, the Court has considered the factual information provided about the
situation as regards WorldVentures' activity in Norway prior to the administrative
decision.

Based on the presentation of evidence, the Court concurs with the assessment in the Gaming
Board’s decision, in which the Board agreed with the Gaming Authority’s assessment in its
decision and supervisory report. No evidence has been presented before the Court that would give
grounds for any other assumption than that the undertaking’s revenues in Norway – which in turn
were used to pay commission to the participants – were very largely derived from contributions
by participants and not from the consumption or sale of goods, services or other benefits.

As mentioned in section 4.4 above, almost all the members paid a total of USD 970 in the course
of the first year, potentially followed by USD 731 in subsequent years, in membership fees and
RBS fees. The Court has considered the extent to which benefits were provided in return for these
contributions, or whether an overprice has been charged and, if so, must be deemed to constitute
revenue derived from the participants’ fees.

Concerning the value of the membership in DreamTrips, the Court takes as its starting point that
this only to a limited extent conferred any immediate rights to services or other products. The
membership permitted members to buy trips composed by WorldVentures. WorldVentures has
stated, and the State has also relied on this, that the trips were sold at a 20–45% discount
compared with corresponding trips offered by the market. The membership also entitled members
to use a concierge service and online travel agency, whether in connection with trips or otherwise,
and the members earned reward points that could be used as partial payment when buying trips.

The Court starts by assessing the value of the right to by discounted trips. The information provided




                                       -19-                            15-202315TVI-OTIR/05
Case 20-42492         Doc 34      Filed 12/28/20 Entered 12/28/20 21:31:23                Desc Main
                                  Document      Page 39 of 93



by WorldVentures showed a total turnover in Norway of approximately USD 3.5 million in 2012
and USD 3.2 million in 2013. Commissions to sellers amounted to USD 1.1 million in 2012 and
1,9 USD 1.9 million in 2013. Norwegians booked trips for a total of USD 209,000 in 2012 and
USD 217,000 in 2013, amounts that represented 5–7% of the total turnover for these years, while
the rest consisted mainly of contributions from the participants.

According to information provided by WorldVentures, the average number of members in
Norway was about 2,900 in 2012 and 3,400 in 2013. These figures do not reflect the constant
membership turnover, which meant that a significantly higher number of people actually
participated as temporary members during these years. Hence, the average member booked trips
for a very low amount compared with the membership fee he contributed. The Court takes the
view that, what the members got in return for this element of their membership, namely the right
to buy trips, lies in the value of the discount. Based on the information provided by
WorldVentures concerning the size of the discount, it is clear to the Court that the value of this
return service amounted to well under 5% of the consideration paid for being a member. It is
somewhat unclear to the Court whether the Gaming Board and the Gaming Authority refer to the
value of the discount or the value of the trips that were booked. Regardless of how we look at this,
the Court finds that the Gaming Board was correct in its assessment that the return benefit of
being entitled to buy trips was of very limited real value to the average member.

The Court also agrees with the State that little evidence has been provided regarding the value of
the reward points. The Court understands that these were introduced as from the summer of 2014.
This meant that reward points were earned on payment of membership fees, trips etc., which
could subsequently be used as partial payment for trips. Based on the presentation of evidence,
the Court understands that members in Norway made very limited use of such points. Use of this
reward was also linked to the purchase of trips, which was done to a very limited extent compared
with the total sales. The exact value of this return service is therefore difficult to determine, but it
seems clear that this cannot in any case have been great enough to be decisive in the assessment
of the case.

Concerning the value of the online travel agency, the Court is of the opinion that there are no
factual grounds for claiming that this was a return benefit of any particular real value to the
members. Information has been provided that the portal offered members the opportunity to buy
trips etc. subject to a price guarantee, but the Court was presented with little evidence as to how
much it was actually used and the value that such a guarantee might have generated for the
members in Norway. The OTA is a website affiliated to WorldVentures and DreamTrips that
offers members the possibility of simple and practical travel planning, rather than having to
search for such additional services elsewhere. Members may also use the OTA in connection with
trips other than DreamTrips. The Court finds it difficult to see that it has been documented that
this represented a return benefit to members in Norway of such a value that it would have
consequences for the Court's assessment in the case.




                                        -20-                             15-202315TVI-OTIR/05
Case 20-42492         Doc 34     Filed 12/28/20 Entered 12/28/20 21:31:23                Desc Main
                                 Document      Page 40 of 93



The Court finds that evidence has not been presented that the benefit to members of having access
to the concierge service, whether in connection with trips or otherwise, is of any significant real
value. Based on the presentation of evidence, the Court concludes that only limited use was made
of this service, particularly outside the USA. The Court agrees with the State that no evidence has
been presented to show that the actual use of or possibility of using this service has a value that
can be given much weight in the assessment.

No other evidence has been presented in the case to substantiate that the quality or content of the
membership itself should otherwise be assigned any real value in this connection.

Specifically relating to the part of the payment referred to as the RBS fee, the Court is of the
opinion that it has not been documented that anything noteworthy has been received in return, so
that this must also primarily be seen as income from the recruitment of sales participants. The
Court agrees with the State that evidence has not been presented to show that what the
participants received in the form of marketing material, training, access to web pages etc. so that
they could operate as sellers, can be deemed to constitute return services corresponding to more
than a very small part of the RBS fee paid.
Accordingly, the Court concludes that the condition of the Act that the undertaking’s
revenues must largely be derived from the recruitment of participants in the sales scheme
and not from the consumption or sale of goods, services or other benefits, is clearly met in
the present case.

Based on what was mentioned in sections 4.3 to 4.7, the Court concludes, on that basis, that
WorldVentures' activities in Norway at the time of the administrative decision constituted a
pyramid-like sales scheme in contravention of the prohibition in Section 16 second paragraph
of the Lottery Act, as assumed by the Gaming Board. In that connection, the Court will add that
sales of DreamTrips' trips also form an integral part of the sales scheme considered by the
Court, so that this element also falls under the scope of the prohibition, as also assumed by the
Gaming Board. The prohibition does not apply to the sale of any other products apart from this.



4.8   Procedural errors

WorldVentures has argued that the Gaming Board’s decision, and its assessment that the
activity came under the scope of the prohibition in Section 16 second paragraph of the Lottery
Act, in any case suffers from procedural errors whereby it must be set aside as invalid; see
Section 41 of the Public Administration Act. Reference is made to the authorities having failed
to fulfil their duty to clarify a case before making an administrative decision and that sufficient
grounds for the decision were not provided; see Sections 17 and 25 of the Public
Administration Act.

These arguments cannot succeed. As mentioned above, the courts are competent to review all
aspects of the administrative decision that have to do with the application of the prohibition in




                                       -21-                             15-202315TVI-OTIR/05
Case 20-42492         Doc 34      Filed 12/28/20 Entered 12/28/20 21:31:23                Desc Main
                                  Document      Page 41 of 93



Section 16 second paragraph of the Lottery Act. The Court has considered this question above,
based on the evidence presented in court, and it has arrived at the same conclusion as the
Gaming Board. Hence, there are no grounds for setting aside the administrative decision on the
basis of the procedural errors invoked; see, for example, Rt-2013-258 and Rt-1969-1053.

The Court would nonetheless like to add that it cannot see that any such procedural errors
were made. The Gaming Board has either expressly, or by concurring with the Gaming
Authority' prior assessments, adopted a standpoint regarding the arguments submitted by
WorldVentures in the course of the administrative procedure.
As far as the Court can see, the relevant conditions of the Act have been reviewed and
discussed and the factual circumstances of relevance to the assessment and the conclusion have
been described. Nor has the case been demonstrated to have been inadequately clarified by the
authorities prior to making the administrative decision. Information about the activity in
Norway was obtained from WorldVentures to the extent that this was necessary in order to
consider the case. It also carries weight that the private party to the case is a large, professional
player with a statutory duty to document the source of its revenues in Norway and that is also
capable of understanding what was relevant to disclose and present in evidence.

WorldVentures also considers it a procedural error when the authorities failed to adopt a
standpoint to the petition for reversal in connection with the submitted notice of legal action.
The present case concerns the validity of the Gaming Board’s administrative decision and not a
subsequent decision not to consider a reversal [of that decision]. Any error in the processing of
the petition for reversal will thus in any case be of no consequence for the claim in the present
case.



4.9     Arbitrary or highly unreasonable decision

WorldVentures has argued that the administrative decision to order cessation of the activity
pursuant to Section 14a of the Lottery Act must be repealed ‘in whole or in part’ regardless of
whether the activity is unlawful pursuant to Section 16 second paragraph of the Lottery Act.
Reference is made to the fact that Section 14a of the Lottery Act is a ‘may’ provision and that
the choice of sanctions by the authorities was very invasive in this case. Other sanctions such
as an order to rectify [the unlawful condition] could have been attempted, or the condition
could have been rectified by providing better guidance.

According to the Court’s understanding, it is argued that the authorities’ decision to order
cessation (of the activity) must be deemed invalid because it must be deemed to be arbitrary or
highly unreasonable and thus comes under the scope of the non-statutory rules on invalidity on
grounds of abuse of powers.

This argument cannot succeed. Based on the presentation of evidence, it is not found to have
been substantiated that the order to cease the activity that was deemed to be unlawful pursuant




                                        -22-                             15-202315TVI-OTIR/05
Case 20-42492         Doc 34     Filed 12/28/20 Entered 12/28/20 21:31:23               Desc Main
                                 Document      Page 42 of 93



to Section 14a of the Lottery Act was based on an arbitrary assessment or qualified as being
unreasonable. The Court cannot review the detailed assessment by the authorities of whether it
was expedient to first try less invasive measures such as to rectify [the unlawful condition]. The
Court would like to point out, nonetheless, that rectification pursuant to Section 14a of the
Lottery Act can appear to be a less relevant sanction where a whole sales scheme falls under the
scope of Section 16 of the Lottery Act, compared with a situation where there is a more limited
breach of the Act.



4.10    Conclusion

In the above, the Court has arrived at the conclusion that the Gaming Board’s administrative
decision cannot be set aside and declared invalid on any grounds, and it thus finds in favour of
the State.



5      Costs of the case

The State represented by the Ministry of Culture has succeeded on all counts, and is, in
principle, entitled to coverage of its legal costs by WorldVentures; see Section 20-2 (1) and (2)
of the Dispute Act. The Court cannot see that there are any weighty grounds pursuant to
subsection (3) for granting exemption from the main rule that the losing party shall cover the
full costs of the case. The questions that have been decisive for the Court’s assessment of the
facts and application of the law and for the outcome in the case have not appeared particularly
doubtful. That a prohibition on an activity that is in contravention of Section 16 second
paragraph of the Lottery Act cannot be seen to have been heard by a court after the amendment
of the Act, is also not a circumstance that is sufficient to exempt from the liability to cover the
opposite party’s costs of the case.

In its final statement of costs of 5 September 2016, the State has claimed coverage of NOK
327,370, consisting of the counsel’s fees, witness expenses and some photocopying. The Court
is of the opinion that what is claimed by the State can be assumed to be reasonable and
necessary expenses in light of the nature and scope of the case and the duration of the main
hearing; see Section 20-5 of the Dispute Act. WorldVentures is ordered to pay the above-
mentioned amount to the State.




                                       -23-                            15-202315TVI-OTIR/05
Case 20-42492        Doc 34      Filed 12/28/20 Entered 12/28/20 21:31:23              Desc Main
                                 Document      Page 43 of 93


                                  RENDITION OF JUDGMENT


    1   The Court finds in favour of State represented by the Ministry of Culture.

    2   WorldVentures Marketing, LLC shall pay the costs of the case in the amount of
        NOK 327,370 – three hundred and twenty seven thousand three hundred and
        seventy kroner – to the State represented by the Ministry of Culture within two
        weeks of service of judgment.

                                         The Court rose.

                                       Jon Østensvig (signature)
                                           Jon Østensvig




Please find enclosed the guidelines on the right to appeal in   civil cases.




                                       -24-                            15-202315TVI-OTIR/05
Case 20-42492   Doc 34   Filed 12/28/20 Entered 12/28/20 21:31:23   Desc Main
                         Document      Page 44 of 93




                         Exhibit 2
     Case 20-42492    Doc 34         Filed 12/28/20 Entered 12/28/20 21:31:23    Desc Main
                                     Document      Page 45 of 93



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION



MELODY YIRU, aka SHI YIRU,                       §
et al.,                                          §
                                                 §
                       Plaintiffs,               §
v.                                               §   Civil Action No. 3:17-CV-02155-S
                                                 §
WORLDVENTURES HOLDINGS, LLC,                     §
et al.,                                          §
                                                 §
                       Defendants.               §
                                                 §


               PLAINTIFF’S RENEWED FIRST AMENDED COMPLAINT




PLAINTIFF’S RENEWED FIRST AMENDED COMPLAINT
     Case 20-42492    Doc 34       Filed 12/28/20 Entered 12/28/20 21:31:23            Desc Main
                                   Document      Page 46 of 93



I.       INTRODUCTION TO THE CASE
         1.    As the Federal Trade Commission has again enunciated this year, evidence of a
pyramid scheme comes in the form of both design as well as in practice. FTC v. James Noland et
al., Case No. 2:20-cv-00047-DWL, transcript of proceedings, Dkt. No. 105 (D. Ariz. February 16,
2020). The compensation plan, the commission documents, the supposed terms and conditions,
and the marketing materials and website here reflect the design of a pyramid scheme.
         2.    So too, is WorldVentures a pyramid scheme in practice. Here, 100% of the
purchases were by individuals who are affiliates within the program. Thus, the overwhelming
volume of individuals are purchasing for the business opportunity and not strictly for the retail
product. Finally, the FTC speaks of the “loss position,” i.e. whether a substantial number of those
who have joined the organization, pay more than they receive back from the company. Here, at
minimum, 97% of the representatives of WorldVentures are in a “loss position.” See also Ginger
Jin, former director of the FTC’s Bureau of Economics; Andrew Stivers, FTC deputy director; and
Douglas Smith, FTC economist, “The Alchemy of a Pyramid: Transmutating business opportunity
into      a    negative      sum       wealth      transfer.”     SSRN       (Dec.      3,     2019),
https://papers.ssrn.com/sol3/papers.cfm?abstract_id=3497682.         These are the sorts of fact
questions that cannot be decided on a motion to dismiss.
         3.    As stated last month by FTC Commissioner Noah Phillips in his individual

capacity, former Chief Counsel to U.S. Sen. John Cornyn: “this past year has been an active one
for the FTC on many fronts, but in particular with respect to activities involving illegal multi-level
marketing. Sellers beware: we’ve been aggressive in the cases we’ve been pursuing, the remedies
we’re seeking, and our willingness to go to court. Some watching today may not like everything
we’ve been doing, and I regret that my remarks are unlikely to put them at ease.” Keynote Remarks
of Commission Phillips at the DSA Legal & Regulatory Summit (October 15, 2020) (complete
remarks at       https://www.ftc.gov/public-statements/2020/10/keynote-remarks-commissioner-
phillips-dsa-legal-regulatory-summit).



                                                                                                    1
PLAINTIFF’S RENEWED FIRST AMENDED COMPLAINT
  Case 20-42492          Doc 34     Filed 12/28/20 Entered 12/28/20 21:31:23              Desc Main
                                    Document      Page 47 of 93



       4.         WorldVentures’ business practices is equally and in some respects, more egregious
than the three exemplar cases Commissioner Phillips discussed in his remarks. WorldVentures
represented to Plaintiff Melody Yiru that she could “make a lot of money,” “double your profits,”
and make an extra $20,000 by recruiting others to become WorldVentures “sales representatives.”
Plaintiff and members of the class all joined WorldVentures and became “sales representatives.”
       5.         However, Plaintiff did not make money as promised. Like the hundreds of
thousands of WorldVentures representatives before and after her, Plaintiff failed. Plaintiff and the
class failed even though they were committed and put in the time and effort. They failed because
they were doomed from the start by a WorldVentures marketing plan that systematically rewards
recruiting representatives over sales of travel packages, and WorldVentures is nothing more than
a site that compiles travel package plans from the website (often at prices significantly in excess
of what a consumer can obtain from Expedia). Only 3% of the members of WorldVentures will
see a profit, according to WorldVentures own statistics.
       6.         Defendants run an illegal pyramid scheme. Defendants have been banned from
operating in Norway based on the Court system there finding that they were operating an illegal
pyramid scheme. Defendants take money in return for the right to sell travel membership services
and the right rewards for recruiting other participants into the pyramid.
       7.         Accordingly, Plaintiff, for herself, and all others similarly situated, and the general

public, allege:
II.    TYPE OF ACTION
       8.         Plaintiff sues for herself and for all persons who were WorldVentures
representatives from May 1, 2013 until the present under California’s Endless Chain Scheme Law
(California’s Penal Code § 327 and California Civil Code § 1689.2), California’s Unfair
Competition Law (Business and Professions Code §17200 et seq.), False Advertising Law
(Business and Professions Code §17500), and Racketeer Influenced and Corrupt Organizations
Act, 18 U.S.C. § 1961 et seq. against all defendants for the operation and promotion of an
inherently fraudulent endless chain scheme.


PLAINTIFF’S RENEWED FIRST AMENDED COMPLAINT
                                                                                                       2
  Case 20-42492       Doc 34     Filed 12/28/20 Entered 12/28/20 21:31:23             Desc Main
                                 Document      Page 48 of 93



       9.      Plaintiff also brings a declaratory relief Count that the entire purported contract is
illusory, and thus a purported “choice of law,” and other provisions in the so-called “agreement,”
are not enforceable pursuant to 28 U.S.C. §§ 2201 and 2202.
       10.     Plaintiff files her renewed First Amended Complaint based on the challenges to the
original First Amended Complaint that were ruled by this Court to be moot, and the subsequent
Amended Final Award issued by AAA Arbitrator Hon. Carlos G. Lopez (ret.) on October 26, 2020.
III.   PARTIES
       11.     Plaintiff Melody Yiru aka Shi Yiru is and at all relevant times was an individual
who resided in Los Angeles County, California. Yiru became an WorldVentures representative in
September of 2015. Plaintiff was deceived by WorldVentures’ misleading opportunity believing
the opportunity was a legitimate way to earn money (even though that was false), and Plaintiff
Yiru did in fact lose money as a result of Defendants’ unfair, unlawful, and fraudulent business
practice. Yiru’s injuries arise from the predicate acts themselves in that she provided a monthly
payment to WorldVentures for over a year, she put significant effort into the opportunity, the
WorldVentures entities were destined to fail as an illegal Ponzi scheme and pyramid scheme, and
the money Yiru placed into the scheme was used by the Individual defendants as later defined, to
live lavish life styles, and was reinvested in the business to create an air of propriety including
office space, lavish trips, and conferences. Since Yiru’s money went into the use or investment

by Defendants as racketeering income, Plaintiff was injured.
       12.     Yiru paid WorldVentures a start-up amount of $510.92 on or about September of
2015, and then monthly amounts ranging between $110.98 and $114.98 per month from October
1, 2015 to April 4, 2017, totaling $2,675.00. Yiru was recruited by WorldVentures, the defendants
and her upline Meihong Liu. She was told that the only way to earn money was to recruit others.
       13.     WorldVentures and the Individual Defendants who created, countenanced, and
pedaled the marketing program, represented to Yiru that WorldVentures was a “home-based
business with low overhead and $150 million in revenue.” Further the presentation falsely stated
that “for every $199 sale, you receive $20.” This representation suggestively suggested and


PLAINTIFF’S RENEWED FIRST AMENDED COMPLAINT
                                                                                                   3
  Case 20-42492       Doc 34     Filed 12/28/20 Entered 12/28/20 21:31:23               Desc Main
                                 Document      Page 49 of 93



implied that a “sale” was possible, when in reality the mentioning of “sale” meant in practice the
recruitment of a new representative.
         14.   WolrdVentures and the Individuals Defendants tout that an “average bonus” of
$1,500 can be made, stating that 90 customers will be in the left line and 90 customers in the right
line. To effectuate these representations, WorldVentures presents a picture that demonstrates a
recruiting endless chain. The representation of customers with the chain is false because if a person
is recruited within the network and signs up as a representative and below the participant in the
chain, the person cannot be characterized as a “customer.”
         15.   WorldVentures Holdings, LLC, is a limited liability company under the laws of
Nevada with its principal place of business in Nevada (“WV II”).
         16.   WorldVentures, LLC (“WV”) is a Nevada limited liability company that is part of
the corporate family of WorldVentures, and responsible for the acts alleged in this Complaint.
WV, at all times relevant in this Complaint, did business in the State of California.
         17.   WorldVentures Marketing, LLC (“WorldVentures”) is another company that is part
of the corporate family of WorldVentures, as is responsible for the acts alleged in this complaint.
WorldVentures, at all times relevant in this Complaint, did business in the State of California.
         18.   WorldVentures Foundation (“Foundation”) is a Texas Corporation that is part of
the corporate structure of WorldVentures, and responsible for the acts alleged in this Complaint.

Foundation, at all times relevant in this Complaint, did business in the State of California.
Foundation is registered to do business in the State of California with the California Secretary of
State.
         19.   Defendant Wayne Nugent (“Nugent”) is a natural person and resident of the State
of Texas. He may be served with process at 1524 Van Winkle Drive, Plano, Texas, or wherever
he may be found. At all times relevant in this Complaint, Nugent reached the top one percent of
distributors, has arranged for significant downlines and chains of recruited distributors, has
unlawfully placed promoters and henchmen in higher positions of the chain, has maintained
websites and training and recruitment videos, and is considered to be the spokesperson and leader


PLAINTIFF’S RENEWED FIRST AMENDED COMPLAINT
                                                                                                    4
  Case 20-42492       Doc 34     Filed 12/28/20 Entered 12/28/20 21:31:23           Desc Main
                                 Document      Page 50 of 93



of the WorldVentures’ entities. The promotional and recruitment videos, seminar materials, and
presentations were promoted and created by Nugent in the course of conducting the enterprises’
affairs, and not conducting his own individual affairs. Nugent was aware at all times as a promoter
of the scheme that the revenues reaped in the business were primarily derived from recruitment of
new representatives, as opposed to the sale of legitimate retail products. On the WorldVentures’
website, its co-founder Wayne Nugent’s profile even proclaims that he is “the most passionate
evangelist for Network Marketing as the premier distribution channel of leisure travel.” Nugent
had meetings with secretly placed representatives in the organization that were not representatives
as part of the field who were actually doing the work, Nugent improperly offered bonuses to certain
individuals based on recruitment, he knew that the WorldVentures business could not engage in
legitimate retail sales, knew that countless and nearly all representations failed financially, and
that WorldVentures could not make its commission payment, and in fact faltered on commission
payments because the enterprise is a pyramid scheme and Ponzi scheme.
       20.      Nugent has acted and continues to act as managing-member of Defendant
WorldVentures, Foundation, and Defendant WV.
       21.     Defendant Michael Azcue (“Azcue”) is a natural person and resident of the State
of Texas. He may be served with process at 6400 Windcrest #1134, Plano TX 75024, or wherever
he may be found. From formation of WorldVentures until at least December 15, 2015 Azcue acted

as one of the two controlling managing-members of WorldVentures in concert with Defendant
Nugent.
       22.     Defendant Daniel Stammen (“Stammen”), is a natural person and resident of the
State of Texas or wherever he may found. Defendant Stammen has acted and continues to act as
managing-member of Defendant.
       23.      Defendant Michael Azcue (“Azcue”) is a natural person and resident of the State
of Texas. He may be served with process at 6400 Windcrest #1134, Plano TX 75024, or wherever
he may be found. From formation of WorldVentures until at least December 15, 2015, Azcue
reached the top one percent of distributors, have arranged for significant downlines and chains,


PLAINTIFF’S RENEWED FIRST AMENDED COMPLAINT
                                                                                                 5
  Case 20-42492       Doc 34     Filed 12/28/20 Entered 12/28/20 21:31:23            Desc Main
                                 Document      Page 51 of 93



have maintained websites and authorized training and recruitment videos, and are considered to
be the spokesperson and leader of the entities. The promotional and recruitment videos, seminar
materials, and presentations were promoted and created by Azcue in the course of conducting the
enterprises’ affairs, not conducting his own affairs. Azcue was aware at all times as a promoter of
the scheme through December 15, 2015, that the revenues reaped in the business were primarily
derived from recruitment as opposed to the sale of legitimate consumer products, meaning it was
an illegal endless chain under California law. Azcue had meetings with secretly placed
representatives in the organization that were not the field actually doing the work, improperly
offered bonuses as to certain individuals based on recruitment, knew that the business could not
engage in legitimate retail sales, knew that people failed, and that WorldVentures could not make
its commission payments because the enterprise is a pyramid scheme and a Ponzi scheme.
       24.     Defendant Daniel Stammen (“Stammen”), is a natural person and resident of the
State of Texas or wherever he may found. At all times relevant to this Complaint, Nugent reached
the top one percent of distributors, have arranged for significant downlines and chains, have
maintained websites and authorized training and recruitment videos, and are considered to be the
spokesperson and leader of the entities. The promotional and recruitment videos, seminar
materials, and presentations were promoted and created by Stammen in the course of conducting
the enterprises’ affairs, not conducting his own affairs. Stammen was aware at all times as a

promoter of the scheme, that the revenues reaped in the business were primarily derived from
recruitment as opposed to the sale of legitimate consumer products. Stammen had meetings with
secretly placed representatives in the organization that were not the field actually doing the work,
improperly offered bonuses as to certain individuals based on recruitment, knew that the business
could not engage in legitimate retail sales, knew that people failed, and that WorldVentures could
not make its commission payments because the enterprise is a pyramid scheme and a Ponzi
scheme.
       25.     Nugent, Stammen, and Azcue are hereinafter referred to as the “Individual
Defendants.”


PLAINTIFF’S RENEWED FIRST AMENDED COMPLAINT
                                                                                                  6
  Case 20-42492       Doc 34      Filed 12/28/20 Entered 12/28/20 21:31:23             Desc Main
                                  Document      Page 52 of 93



       26.     A significant portion of World Ventures’ sales occur in the State of California.
III.   JURISDICTION AND VENUE
       27.     Jurisdiction is conferred upon this Court because Defendants do business in this
judicial district, they hold themselves out and market to this jurisdiction, and they actually conduct
significant transactions in this jurisdiction. Under Plaintiff’s state law claims, more than 75% of
those affected in the class (and perhaps more persons) are residents of the State of California.
Supplemental jurisdiction exists over the state causes of action.
       28.     Venue is proper in this Court because Defendants are subject to personal
jurisdiction, in this District. WorldVentures has been engaged in continuous and systematic
business in California. In fact, most of WorldVentures’ representative sales originate from
California.
       29.     WorldVentures has a designated agent for service of process in this State or has its
principal place of business here and have committed tortious acts in this State.
       30.     Each of the Defendants named herein acted as a co-conspirator, single enterprise,
joint venture, co-conspirator, or alter ego of, or for, the other Defendants with respect to the acts,
omissions, violations, representations, and common course of conduct alleged herein, and ratified
said conduct, aided and abetted, or is other liable. Defendants have agreements with each other,
and other unnamed Diamond Director co-conspirators and have reached agreements to market and

promote the WorldVentures Pyramid as alleged herein.
       31.     Defendants, along with unnamed Diamond Director co-conspirators, were part of
the leadership team that participated with WorldVentures, and made decisions regarding: products,
services, marketing strategy, compensation plans (both public and secret), incentives, contests and
other matters. In addition, Defendants and unnamed co-conspirators were directly and actively
involved in decisions to develop and amend the distributor agreements and compensation plans.
       32.     Plaintiff is presently unaware of the true identities and capacities of fictitiously
named Defendants designated as DOES 1 through 100, but will amend this complaint or any
subsequent pleading when their identities and capacities have been ascertained according to proof.


PLAINTIFF’S RENEWED FIRST AMENDED COMPLAINT
                                                                                                    7
  Case 20-42492       Doc 34     Filed 12/28/20 Entered 12/28/20 21:31:23             Desc Main
                                 Document      Page 53 of 93



On information and belief, each and every DOE defendant is in some manner responsible for the
acts and conduct of the other Defendants herein, and each DOE was, and is, responsible for the
injuries, damages, and harm incurred by Plaintiff. Each reference in this complaint to “defendant,”
“defendants,” or a specifically named defendant, refers also to all of the named defendants and
those unknown parties sued under fictitious names.
       33.     Plaintiff is informed and believes, and thereon alleges that, at all times relevant
hereto, all of the defendants together were members of a single association, with each member
exercising control over the operations of the association. Each reference in this complaint to
“defendant,” “defendants,” or a specifically named defendant, refers also to the above-referenced
unincorporated association as a jural entity and each defendant herein is sued in its additional
capacity as an active and participating member thereof. Based upon the allegations set forth in this
Complaint, fairness requires the association of defendants to be recognized as a legal entity, as the
association has violated Plaintiff and Class Members’ legal rights.
       34.     Plaintiff is further informed and believes and thereon alleges that each and all of
the acts herein alleged as to each defendant was authorized and directed by the remaining
defendants, who ratified, adopted, condoned and approved said acts with full knowledge of the
consequences thereof, and memorialized the authority of the agent in a writing subscribed by the
principal.

       35.     Plaintiff is informed and believes and thereon alleges that each of the defendants
herein agreed among each other to commit the unlawful acts (or acts by unlawful means) described
in this Complaint.
       36.     The desired effect of the conspiracy was to defraud and otherwise deprive Plaintiff
and Class Members (as hereinafter defined) of their constitutionally protected rights to property,
and of their rights under other laws as set forth herein. Each of the defendants herein committed
an act in furtherance of the agreement. Injury was caused to the Plaintiff and Class Members by
the defendants as a consequence.




PLAINTIFF’S RENEWED FIRST AMENDED COMPLAINT
                                                                                                   8
  Case 20-42492        Doc 34     Filed 12/28/20 Entered 12/28/20 21:31:23          Desc Main
                                  Document      Page 54 of 93



IV.    FACTS


       A.      WorldVentures Operates a Pyramid Scheme That Was Banned In Norway
       37.     WorldVentures was founded in 2005 and purports to operate in 28 countries. In
2015, WorldVentures had what it describes as 238,684 “sales representatives.”           In 2015,
WorldVentures claimed to have earned $650 million in revenue.           In 2017, WorldVentures
estimated it would have $1 billion dollars in revenue, and claims it has 700,000 sales
representatives. WorldVentures operates in California, does business in California, and holds
seminars in California to woo its latest victims. WorldVentures does not actually originate travel
packages. According to publicly available court filings, WorldVentures is generating positive
operating net income cash flows well in excess of $20.0 million per year.
       38.     Former Advisors of WorldVentures have disclosed publicly that from 2013 to 2015,
WorldVentures continued to experience a significant amount of negative publicity specifically as
to whether the company was a pyramid scheme. Former advisors were brought into assist with
these issues, but the company remains a pyramid scheme. There were further problems that the
exponential growth of WorldVentures’ business in certain countries in Asia was due to inadequate
oversight of sales representatives conducting business without WorldVentures having first
obtained the required business license in each respective country.
       39.     In May 2013, the Norwegian Gaming Board announced an investigation into
WorldVentures’ business activities.
       40.     In February of 2014, the Country of Norway banned WorldVentures from the
Country of Norway and concluded that WorldVentures’ business program constitutes an illegal
pyramid scheme because revenue almost exclusively comes from recruiting members and not the
sale of travel residence. In other words, the proceeds of WorldVentures stem from recruiting new
participants into the business.
       41.     WorldVentures appealed the Country of Norway’s ruling, which WorldVentures’
lost in November of 2014. In February of 2016, WorldVentures sued the Norwegian Ministry of



PLAINTIFF’S RENEWED FIRST AMENDED COMPLAINT
                                                                                                9
  Case 20-42492       Doc 34     Filed 12/28/20 Entered 12/28/20 21:31:23            Desc Main
                                 Document      Page 55 of 93



Culture. On or about October of 2016, the lawsuit against the Norwegian Ministry was affirmed.
The Norway Court most recently concluded that WorldVentures’ revenue was generated from
recruitment of affiliates and “not from the consumption of sale of goods, services or any other
arrangement.” The Norwegian Court concluded WorldVentures looked like a pyramid scheme
that had been previously ruled on in 2014.
       42.     Rewards paid in the form of cash bonuses, where primarily earned for recruiting,
as opposed to merchandise sales to consumers, constitute a fraudulent business model. See
F.T.C. v. BurnLounge, Inc., 753 F.3d 878 (9th Cir. 2014).
       B.      How WorldVentures’ Perpetuates Its Pyramid Scheme
       43.     WorldVentures purports to sell travel-related services based on club membership.
       44.     A significant portion, and more than 80% of WorldVentures’ travel plans, do not
include air fare, but instead only include hotel and lodging accommodations. The packages
contemplate a guarantee refund if travel is cheaper, but in practice, this never happens and refunds
are not consummated.
       45.     There are three “membership” packages for WorldVentures consumers:
“DreamTrips,” “DreamTrips GOLD,” and “Dream Trips PLATINUM.”
       46.     For “Dreamtrips,” there is a $24.99 monthly fee and initial membership signup fee
of $99.99 for each consumer. A member receives an initial 100 points enrollment, and 300 points

annually towards travel packages. The GOLD package requires a member to pay $199.99 initial
membership fee and $49.99 per month. The gold member receives an initial 200 points, and 600
points annually toward travel packages.       Finally, the PLATINUM membership requires a
consumer to pay an initial membership fee of $299.99 and $99 per month. The platinum member
receives 300 points, and 1200 points annually.
       47.     The general counsel of WorldVentures, and WorldVentures in the arbitration
proceeding have made an out-right denial that WorldVentures is operating a pyramid scheme.
       48.     The promotional materials of WorldVentures suggest that success can be had in
WorldVentures through hard work.


PLAINTIFF’S RENEWED FIRST AMENDED COMPLAINT
                                                                                                 10
  Case 20-42492       Doc 34     Filed 12/28/20 Entered 12/28/20 21:31:23           Desc Main
                                 Document      Page 56 of 93



       49.     According to recent income disclosures that are not made, 70% of representatives
do not make income, despite allegedly providing “every effort to provide training, tools, and
support.” Only 3% of all representatives will receive a profit.


       C.      Members Receive Benefits Only Through the Performance of Those
               Downline to Them
       50.     If one person signs up underneath the participant through the “Platinum”
membership, the upper line receives 200 points.
       51.     If 4 people sign up as down lines in the Gold or Platinum membership, the monthly

membership is free and the member receives $300. In other words, the greater the pyramid is
perpetuated by the consumer, membership becomes free. Fees are deemed waived.
       52.     If 6 people sign up as down lines in the Platinum membership, a $250 bonus is
given in addition to the waiver of the membership fee. If 12 people are signed up by a member,
the consumer receives a free ipad3. If 20 people sign up, the consumer receives a car bonus for a
silver BMW in the amount of $600 per month. This is called the “wings and wheels” program.
WorldVentures touts that its membership promises “fun, freedom, and fulfillment” through
WorldVentures process. A member “gets a percentage of everybody who pays through your
referral network, it has opportunity to stretch around the world and create substantial income.”
WorldVentures further claims that representatives “make a lot of money,” “double your profits,”
and make an extra $20,000 by recruiting others to become WorldVentures “sales representatives.”
WorldVentures represented to Plaintiff that the real money was in becoming an associate and
recruiting others to join the program.
       53.     Signifying how the travel package is of no value, the packages are overpriced,
under-inclusive, and are significantly in excess of the price a consumer can obtain the equivalent
travel packages from almost any online competitor - Cheap Tickets, Groupon, and Expedia.




PLAINTIFF’S RENEWED FIRST AMENDED COMPLAINT
                                                                                               11
  Case 20-42492         Doc 34   Filed 12/28/20 Entered 12/28/20 21:31:23            Desc Main
                                 Document      Page 57 of 93



       54.     WorldVentures does not have its own travel deals. It just scouts for deals and make
a person pay to view them. Turn over levels are high in each member’s downline reflecting the
nature of the scam. That is, to make money, one has to constantly be recruiting new victims.
       55.     Further, WorldVentures has at times given misleading information about their
product to consumers prior to purchase, exaggerates the savings realized by their product, and fails
to provide refunds for cancelled services.
       56.     According to videos from David Pietsch of WorldVentures, with World Ventures
“you are at the top of your company.” WorldVentures implicitly encourages its members to keep
building the pyramid.
       57.     A commission of $20 is received for each person a member signs up. Every time
the team sells membership, this is called a cycle and a member receives $200. “3 sales right. 3
sales, left.” According to WorldVentures, it does not matter how many travel packages are sold.
All that matters is how many people are signed up in one’s downline.                 According to
WorldVentures, the binary pays to infinity.” If a member has 60 persons in his/her downline (30
on the right, 30 on the left) that person obtains “senior membership” entitling them to $4,000-
5,000 per month. So in effect, if a person signs up 60 people, WorldVentures takes 15-20% of the
profit, and the member receives other revenues for the downlines.
       58.     Some of the top reps were paying the fees for some of their downline recruits

themselves in order to maintain a high rank and appearance of success. WorldVentures props up
its prominent sales person by propping them up, and grandfathering them into the highest rank in
the company even though they have not earned it. Indeed, there is a secret compensation plan.
       59.     This scheme is similar to YTB’s online Travel Pyramid Scheme that California State
Attorney General Brown entered into a stipulated judgment to ban further operations.
https://oag.ca.gov/news/press-releases/brown-ends-ytbs-online-travel-pyramid-scheme.
       60.     During nearly the entire Class Period, WorldVentures did not make adequate
income disclosure statement to its representatives or prospective representatives, particularly
during nearly the entire time that Plaintiff Shi Yiru was a representative for WorldVentures, and


PLAINTIFF’S RENEWED FIRST AMENDED COMPLAINT
                                                                                                 12
  Case 20-42492         Doc 34     Filed 12/28/20 Entered 12/28/20 21:31:23           Desc Main
                                   Document      Page 58 of 93



the four-year class period for participants of WorldVentures pre-dating the filing of this action,
originally on May 1, 2017.
        61.     These statements are deceptive income claims regarding the financial gains
consumers will achieve by becoming representatives. For example, WorldVentures advertises that
those who sign-up for its business opportunity can make over $26,000 per week.                    Its
representatives also make unrealistic financial promises, such as being able to make millions of
dollars per year.
        62.     As explained herein, WorldVentures, through its actions and omissions, intended
to, and did, conceal from Plaintiff and other representatives in the class during the Class Period
material facts and information relating to WorldVentures’ endless chain scheme and its deceptive
earnings claims. Plaintiff did not discover, nor had they reason to discover, the information
necessary for the causes of action set forth in this Complaint.
        63.     WorldVentures’ acts and omissions constitute a “continuing violation” such that
any limitations period for Plaintiff’ claims did not begin to accrue until the date of the last wrong
or injury that is the subject of this action.
        64.     During nearly the entire Class Period, WorldVentures did not make adequate
income disclosure statement to its representatives or prospective representatives, particularly
during nearly the entire time that Plaintiff Shi Yiru was a representative for WorldVentures.

        65.     Instead WorldVentures made deceptive income claims regarding the financial gains
consumers will achieve by becoming representatives. Further, WorldVentures failed to account
for the expenses one incurs in operating such a franchise. For example, WorldVentures advertises
that those who sign-up for its business opportunity can make over $26,000 per week. Its
representatives also make unrealistic financial promises, such as being able to make millions of
dollars per year.
        66.     WorldVentures makes false and misleading (affirmatively and by omission) in each
of its Annual Income Disclosure Statement as follows:




PLAINTIFF’S RENEWED FIRST AMENDED COMPLAINT
                                                                                                  13
  Case 20-42492       Doc 34      Filed 12/28/20 Entered 12/28/20 21:31:23        Desc Main
                                  Document      Page 59 of 93



               a. World Ventures provides a chart that represents some level of success is
                   involved:




               b. The     chart   is   a   demonstrative   misleading   and   includes   various
                   misrepresentations.     The chart creates the affirmative representation and


PLAINTIFF’S RENEWED FIRST AMENDED COMPLAINT
                                                                                             14
  Case 20-42492       Doc 34     Filed 12/28/20 Entered 12/28/20 21:31:23              Desc Main
                                 Document      Page 60 of 93



                   representation by omission that all “representatives” make money. The fine
                   print says that 77.76% of the persons who are representatives “did not” without
                   stating in fact those people did not make any money. The first row is misleading
                   suggesting,   implying     and    affirmatively    representing   that   “enrolled
                   representative” comprise 6.651% of World Ventures representatives, when in
                   actually, all persons who sign up for World Ventures, are at minimum “enrolled
                   representatives.” Simply the first row should actually read:


                          High           Median           Minimum        Average
                          Comm. &        Comm. &          Comm. &        Comm. &       Percentage
 Promotion Level          Overrides      Overrides        Overrides      Overrides     of Total
 Enrolled
 Representative           Unknown                    0                0 Unknown             84.41%


                   Instead, it reads as follows to create the belief that even those representatives
on the “first level” of the pyramid are earning some reasonable income when in actuality they are
not and 84.41% earn next to nothing, and the median of those 84.41% is zero revenues:


                          High           Median           Minimum        Average
                          Comm.          Comm. &          Comm. &        Comm. &       Percentage
 Promotion Level          Overrides      Overrides        Overrides      Overrides     of Total
 Enrolled
 Representative            $35,824.52               100         43.35         252.04         6.65%


               c. Next, the “Active Representative” and “Qualified Representative” and
                   “Senior” Representative” rows are smoke and mirrors, deliberately and
                   explicitly misleading, and should be folded into the “Enrolled Representative”
                   line. These three categories are listed separately to create the appearance that
                   as a representative moves up the “pyramid” the median income increases and
                   the average income increases. Particularly, the last category “senior




PLAINTIFF’S RENEWED FIRST AMENDED COMPLAINT
                                                                                                  15
  Case 20-42492       Doc 34     Filed 12/28/20 Entered 12/28/20 21:31:23             Desc Main
                                 Document      Page 61 of 93



                   representative” has only ½ of 1% of all representatives solely to create the
                   perception of an increase before “director.” So in actuality, all four categories
                   of “representative” enrolled, active, qualified and senior should be folded
                   together because there is no material difference as to these “levels” except to
                   create a façade of success, and if one combines these four rows, the following
                   results are achieved:


                          High      Median      Minimum     Average
                          Comm.     Comm. &     Comm. &     Comm. &    Percentage
 Promotion Level          Overrides Overrides   Overrides   Overrides  of Total
 Representatives            Unknown           0           0    $140.59    99.743%


                       So shockingly, the chart misleadingly fails to identify that the median for
                       99.743% of all representatives of WorldVentures is zero, and while the
                       average yearly gross revenue is $140.59.
               d. Next, the Income statement is false and misleading because the “high
                   Commissions & Overrides” column reflects false highs, and/or artificially
                   inflated highs based on “overrides.” “Override” is an undefined term in the
                   disclosures. WorldVentures has chosen a select few persons to represent the
                   “high” for each of the sales categories by paying them an “override” having

                   nothing to do with performance other than being the crony in the pyramid
                   scheme. Because the “highs” in each row are outliers and false outliers at that
                   through overrides, the column should be eliminated in its entirety.
               e. So in truth, less than 1/3 of 1% are directors and make any money of
                   substance. The perception based on the chart is that there are four rows and
                   there is a lot of potential for income. Percentages lined up also are misleading
                   because when actual “numbers” of persons are disclosed things become a lot
                   more apparent. For instance, the far-right column should really read:



PLAINTIFF’S RENEWED FIRST AMENDED COMPLAINT
                                                                                                  16
  Case 20-42492       Doc 34      Filed 12/28/20 Entered 12/28/20 21:31:23            Desc Main
                                  Document      Page 62 of 93



               f. Based on all of the misrepresentations and affirmative and misleading
                 representations, the chart should read as follows:
                                     Median         Average         Minimum Percentage
 Promotion Level      People         Comm. &        Comm. &         Comm. &     of Total
                                     Overrides      Overrides       Overrides People
 Representatives          238,063 $0.00             $140.59                   0     99.74%
 Directors                    621 $55,000           $55,961.19        6,615.88       0.26%
 Individual
 Defendants                      3 $6-8 million $4.5 mil.           $1-2 mil.          N/A
               g. Finally, the AIDS is misleading because it does not reflect “net earnings or
                   income” for representatives, but instead, reflects “gross” revenues. In a
                   “note” buried towards the bottom of the AIDS page in smaller font than the
                   chart, WorldVentures provides “these figures do not represent profits, nor do
                   they consider expenses incurred by IRs in the promotion of their business.”
                   So the statements are highly misleading in that the profit for 99.7% of all
                   members of WorldVentures (based on their requirement to pay monthly
                   commission fees totaling $99.99 per month, is as follows:


                                    Median            Net Profit   Minimum Percentage
 Promotion Level         People     Comm. &           after paying Comm. &   of Total
                                    Overrides         commissions Overrides People
 Representatives            238,063 $0.00             -$1,057.77           0     99.74%


       So in summary, the realistic fact is that 99.7% of WorldVentures enrollees average a loss
of -$1057.77 per year.


       67.     As explained herein, WorldVentures, through its actions and omissions, intended
to, and did, conceal from Plaintiff and other representatives in the class during the relevant period
material facts and information relating to WorldVentures’ endless chain scheme and its deceptive
earnings claims. Plaintiff did not discover, nor had they reason to discover, the information
necessary for the causes of action set forth in this Complaint.


PLAINTIFF’S RENEWED FIRST AMENDED COMPLAINT
                                                                                                  17
  Case 20-42492         Doc 34      Filed 12/28/20 Entered 12/28/20 21:31:23              Desc Main
                                    Document      Page 63 of 93



        68.     WorldVentures’ acts and omissions constitute a “continuing violation” such that
any limitations period for Plaintiff’ claims did not begin to accrue until the date of the last wrong
or injury that is the subject of this action.
        69.     The pled facts and happenings in ¶¶ 37-68 herein were made by WorldVentures
and approved, authorized, ratified, promoted, and countenanced by the Individual Defendants.
V.      CLASS ACTION ALLEGATIONS
        70.     Plaintiff brings this action as a class action under Fed. R. Civ. Procedure 23.
        71.     Plaintiff seeks to certify a class pursuant to Fed. R. Civ. Proc. 23(a), 23(b), 23(c)(4),
and 23(c)(5), if necessary.
        72.     Plaintiff   seeks   to   represent   a   nationwide     class   defined    as   follows:
“All persons who were WorldVentures representatives who enrolled with an address in the United
States from May 1, 2013 until the present.” (“Class Period”).
        73.     Subject to confirmation, clarification and/or modification based on discovery to
be conducted in this action, Plaintiff also seek to represent a sub-class in California, defined as
follows:
        “All persons who were WorldVentures representatives who enrolled with a California
        address from May 1, 2013 until the present.”
        74.     Excluded from the class are the Defendants, family members, this Court, and any

“Director” of World Ventures, including without limitation the positions listed as “Director,”
“Marketing Director,” “Regional Marketing Director,” “National Marketing Director,”
“International Marketing Director.”
        75.     Plaintiff seeks relief for herself and all members of the class under California’s
Unfair and Deceptive Practices Acts, and California’s Fraudulent Advertising Act.
        76.     Plaintiff seeks to pursue a private attorney general action for injunctive relief for
themselves and all members of the class who agreed to a choice of law, and they satisfy the
standing and class action requirements.




PLAINTIFF’S RENEWED FIRST AMENDED COMPLAINT
                                                                                                      18
  Case 20-42492        Doc 34     Filed 12/28/20 Entered 12/28/20 21:31:23           Desc Main
                                  Document      Page 64 of 93



       77.      While the exact number of members in the Class and Subclass are unknown to
Plaintiff at this time and can only be determined by appropriate discovery, membership in the class
and subclasses is ascertainable based upon the records maintained by Defendant. It is estimated
that the members of the Class are greater than 250,000 nationwide.
       78.      Therefore, the Class and Subclasses are so numerous that individual joinder of all
Class and Subclass members is impracticable under Federal Rule of Civil Procedure 23.
       79.      There are questions of law and/or fact common to the class and subclasses,
including but not limited to:
             a. Whether WorldVentures is operating an endless chain;
             b. Whether representatives paid money to WorldVentures for (1) the right to sell a
                product and (2) the right to receive, in return for recruiting others, rewards which
                were unrelated to the sale of the product to retail consumers;
             c. Whether WorldVentures’ rules apply to Section 327 claims;
             d. If the WorldVentures rules do apply, are WorldVentures’ rules effective;
             e. If the WorldVentures rules do apply, and WorldVentures’ rules are effective, did
                WorldVentures enforce those rules;
             f. Whether WorldVentures or the Directors omitted to inform the Plaintiff and the
                plaintiff class that they were entering into an illegal scheme where an

                overwhelming number of participants lose money;
             g. Whether WorldVentures’ Statements of compensation during the Class Period were
                deceptive and misleading;
             h. Whether WorldVentures’ conduct constitutes an unlawful, unfair and/or deceptive
                trade practice under California state law;
             i. Whether WorldVentures’ conduct constitutes unfair competition under California
                state law; and
             j. Whether WorldVentures’ conduct constitutes false advertising under California
                state law in that the representations concerning price and competition of the travel


PLAINTIFF’S RENEWED FIRST AMENDED COMPLAINT
                                                                                                 19
  Case 20-42492         Doc 34       Filed 12/28/20 Entered 12/28/20 21:31:23             Desc Main
                                     Document      Page 65 of 93



                 packages, was false, and below industry standard given the contribution to the
                 distributorships.
        80.      These and other questions of law and/or fact are common to the class and subclass
and predominate over any question affecting only individual class members.
        81.      Plaintiff’s claims are typical of the claims of the class and subclasses because
Plaintiff was a representative for Defendant WorldVentures and lost money because of the illegal
scheme.
        82.      Plaintiff’s class is ascertainable because each representative/distributor of
WorldVentures can be identified with name, e-mail address, physical address, and other
information, in the computer database that WorldVentures has housed online and in Texas, since
at least 2013.
        83.      Plaintiff has limited the class statute of limitation period to four years from the date
of original filing, which is the statute of limitations for a claim under RICO, the Unfair Competition
Law, and Plaintiff’s California claims.
        84.      Plaintiff has standing to challenge the improper corrective amendments made to the
class wide representative agreement and will do so during the course of the case, or if necessary at
the time of trial.
        85.      Plaintiff will fairly and adequately represent the interests of the class and subclass.

Plaintiff’s claims are typical of those of the class and subclasses. Plaintiff’s interests are fully
aligned with those of the class and subclass. And Plaintiff has retained counsel experienced and
skilled in complex class action litigation.
        86.      Class action treatment is superior to the alternatives for the fair and efficient
adjudication of the controversy alleged, because such treatment will allow many similarly-situated
persons to pursue their common claims in a single forum simultaneously, efficiently and without
unnecessary duplication of evidence, effort, and expense that numerous individual actions would
engender.




PLAINTIFF’S RENEWED FIRST AMENDED COMPLAINT
                                                                                                      20
  Case 20-42492       Doc 34     Filed 12/28/20 Entered 12/28/20 21:31:23            Desc Main
                                 Document      Page 66 of 93



       87.     Plaintiff knows of no difficulty likely to be encountered in the management that
would precludes maintenance of this case as a class action.
       88.     That WorldVentures may have made some changes in the form of its policies or
terms of service does not alter the fact that in practice, the numbers will evidence WorldVentures
was an illegal pyramid scheme and endless chain throughout the entire class period.
                                              COUNT I
          (ENDLESS CHAIN SCHEME; California Penal Code § 327 and California Civil
                                          Code § 1689.2)
    (On behalf of the Class and the Subclass against all Defendants, including DOES 1-100)
       89.     Plaintiff realleges all allegations, and incorporates previous allegations by
reference.
       90.     Section       1689.2    of      the   California     Civil     Code      provides:
A participant in an endless chain scheme, as defined in Section 327 of the Penal Code, may rescind
the contract upon which the scheme is based, and may recover all consideration paid pursuant to
the scheme, less any amounts paid or consideration provided to the participant pursuant to the
scheme.
       91.     The Defendants are operating an endless chain scheme under Section 327 of the
Penal Code because they have independently, and together, contrived, prepared, set up, and

proposed an endless chain.
       92.     The WorldVentures operation constitutes an endless chain scheme for the disposal
or distribution of property because putative class members, including Plaintiff, paid valuable
consideration for the chance to receive compensation for introducing one or more additional
persons into participation in the scheme or for the chance to receive compensation when a person
introduced by the participant introduces a new participant. Specifically, Plaintiff paid a monthly
amount to WorldVentures for the chance to receive compensation for introducing one or more
additional persons.




PLAINTIFF’S RENEWED FIRST AMENDED COMPLAINT
                                                                                               21
  Case 20-42492        Doc 34      Filed 12/28/20 Entered 12/28/20 21:31:23            Desc Main
                                   Document      Page 67 of 93



       93.      The WorldVentures’ operation constitutes an endless chain because 99% of new
distributors fail, and WorldVentures has a high attrition rate.
       94.      The WorldVentures’ operation constitutes an endless chain because revenues are
derived primarily from recruitment as opposed to the sale of legitimate travel packages to end
consumers.
       95.      Almost none of the revenues Defendants has received are derived from any sale of
a travel package to an individual outside of the organization, i.e. to a legitimate retail customer.
       96.      Plaintiff and the class have suffered an injury in fact and have lost money or
property because of WorldVentures’ operation of an endless chain, business acts, omissions, and
practices.
       97.      Plaintiff and the class are entitled to:
             a. rescind the contract upon which the scheme is based and recover all consideration
                paid under the scheme, less any amounts paid or consideration provided to the
                participant under the scheme;
             b. restitution, compensatory and consequential damages (where not inconsistent with
                their request for rescission or restitution); and
             c. attorneys’ fees, costs, pre- and post-judgment interest.
                                              COUNT II

  (Unfair and Deceptive Practices Claims Under Cal. Bus, & Prof. Code § 17200, et seq.)
    (On behalf of the Class and the Subclass against all Defendants, including DOES 1-100)
       98.      Plaintiff realleges all allegations, and incorporates previous allegations by
reference.
       99.      Many of the claims brought under this Second Cause of action that refer or relate
to the unlawful, fraudulent or unfair “endless chain” of Defendants, are brought on behalf of
Plaintiff and the Class.




PLAINTIFF’S RENEWED FIRST AMENDED COMPLAINT
                                                                                                   22
  Case 20-42492       Doc 34      Filed 12/28/20 Entered 12/28/20 21:31:23            Desc Main
                                  Document      Page 68 of 93



       100.    All claims brought under this Second Count that refer or relate to the unlawful,
fraudulent or unfair the statements, the touted WorldVentures “business opportunity” are brought
on behalf of Plaintiff, the Class, and the Subclass.
       101.    WorldVentures has engaged in constant and continuous unlawful, fraudulent and
unfair business acts or practices, and unfair, deceptive, false and misleading advertising within the
meaning of the California Business and Professions Code § 17200, et seq. The acts or practices
alleged constitute a pattern of behavior, pursued as a wrongful business practice that has victimized
and continues to victimize thousands of consumers. The WorldVentures Sales and Marketing Plan
Is Unlawful.
       102.    WorldVentures (through its subsidiaries, related corporate entities, affiliates, and
those entities in its corporation family) have violated the Foreign Corrupt Practices Act (“FCPA”)
by bribing officials in various countries (and agents of officials) using funds originating in United
States bank accounts in various countries. Such bribes are masked and fraudulently concealed as
“legitimate” book entry business expenses or bonuses paid out to higher level members of the
WorldVentures organization. This conduct violates the FCPA, 15 U.S.C. §§ 78dd-1.
       103.    WorldVentures makes these bribes for the purpose of influencing the acts or
decisions of certain government agents in their official capacity to allow this illicit enterprise to
operate internationally.

       104.    WorldVentures further makes these bribes in violation of lawful duty and/or for the
purpose of inducing the use of official influence to obtain or retain WorldVentures’ pyramid
business model and to make its business appear to be legitimate in the United States to class
members and Plaintiff Yiru. It is challenging enough for legitimate companies to operate in
various foreign countries, let alone a Ponzi scheme/pyramid scheme like WorldVentures.
       105.    It is established law by the California Supreme Court, that a litigant asserting n
unfair competition claim may borrow the FCPA and derivatively challenge such violations. Korea
Supply Co. v. Lockheed Martin Corp., 29 Cal. 4th 1134 (2003).




PLAINTIFF’S RENEWED FIRST AMENDED COMPLAINT
                                                                                                  23
  Case 20-42492        Doc 34      Filed 12/28/20 Entered 12/28/20 21:31:23         Desc Main
                                   Document      Page 69 of 93



        106.    Under California Business and Professions Code § 17200, an “unlawful” business
practice is one that violates California law.
        107.    WorldVentures’ business practices are unlawful under § 17200 because they
constitute an illegal “endless chain” as defined under, and prohibited by, California Penal Code §
327.
        108.    WorldVentures utilizes its illegal “endless chain” with the intent, directly or
indirectly, to dispose of property in WorldVentures products and to convince representatives to
recruit others to do the same.
        109.    WorldVentures’ business practices are unlawful § 17200 because they violate
§17500 et seq., as alleged in the Third Cause of Action.
        110.    Under California Business and Professions Code § 17200, a “fraudulent” business
practice is one that is likely to deceive the public.
        111.    WorldVentures’ business practices are fraudulent in four separately actionable
ways: (1) WorldVentures’ illegal and deceptive “endless chain”; (2) the touted, yet non-existent,
WorldVentures “business opportunity” for everyone, including but not limited to WorldVentures’
massive advertising campaign and the misleading statements of compensation.
        112.    First, as detailed herein, Defendants promoted participation in the WorldVentures
endless chain, which has a compensation program based on payments to participants for the

purchase of product by participants, not the retail sale of products or services.
        113.    WorldVentures has made numerous misleading representations about the business
opportunity of WorldVentures and the income that a recruit or a distributor can realize by
becoming a distributor and participating in the scheme.
        114.    WorldVentures knew, or should have known, that the representations about the
business opportunity of WorldVentures were misleading in nature.
        115.    As a direct result of WorldVentures’ fraudulent representations and omissions
regarding the WorldVentures endless chain described herein, WorldVentures wrongly acquired
money from Plaintiff and the members of the classes.


PLAINTIFF’S RENEWED FIRST AMENDED COMPLAINT
                                                                                               24
  Case 20-42492        Doc 34    Filed 12/28/20 Entered 12/28/20 21:31:23             Desc Main
                                 Document      Page 70 of 93



       116.    Second, WorldVentures touted, in numerous different ways as part of a massive
advertising campaign, a “business opportunity,” which WorldVentures also repeatedly and in
many ways represented, among other things, as being “for everyone” and allowing “full time” or
“part time” opportunities.
       117.    The massive advertising campaign included among other things, the website,
emails, websites, presentations by WorldVentures, training, word of mouth among representatives,
and events.
       118.    As part of this campaign and a further inducement to potential representatives,
WorldVentures made and disseminated Statements of compensation that further misled the public,
among other things: (1) by using cryptic and technical terms known to WorldVentures but not to
the general public or to those exploring the claimed “business opportunity,” (2) by highlighting
the “winners,” i.e., those that received compensation from WorldVentures, and the average gross
compensation paid by WorldVentures to those winners, (3) by failing to disclose the actual number
of “winners” as compared to the number of representatives who received no compensation from
WorldVentures (i.e., the “losers”); and (4) by downplaying and omitting the risks and costs
involved in starting an WorldVentures distributor relationship, and succeeding in such a
representative role.
       119.    In reality, the touted “business opportunity” was only for a select few, and those

that were recruited specially. And these numbers did not include expenses incurred by
representatives in the operation or promotion of their businesses, meaning there were likely more
net losers who made no profit at all.
       120.    WorldVentures knew, or should have known, that the selective information
presented to representatives in the Compensation and its massive adverting campaign during that
time frame touting its purported “business opportunity” was likely to mislead the public and did
in fact mislead the public into believing there was a legitimate “business opportunity” in which
representatives, or a large portion of them, could make money in either a full or part time capacity.
In fact, however, there was no such “business opportunity,” except for a very select few.


PLAINTIFF’S RENEWED FIRST AMENDED COMPLAINT
                                                                                                  25
  Case 20-42492       Doc 34     Filed 12/28/20 Entered 12/28/20 21:31:23          Desc Main
                                 Document      Page 71 of 93



       121.    As a direct result of WorldVentures’ fraudulent representations and omissions
regarding the Statement and the massive adverting campaign during that time frame and thereafter
touting WorldVentures’ purported “business opportunity” described herein, WorldVentures
wrongly acquired money from Plaintiff and the members of the classes.
       122.    The named Plaintiff has standing to bring these Section 17200 claims under the
fraudulent prong and can demonstrate actual reliance on the alleged fraudulent conduct.
       123.    For instance, Plaintiff has been in receipt of misleading and false financial
statements, which promoted the WorldVentures’ scheme and claimed “business opportunity” and
contained material false representations regarding the success representatives could achieve
through WorldVentures by purchasing products and recruiting others to do the same.
       124.    There were other representations made to representatives as part of the massive
advertising campaign regarding the claimed “business opportunity,” on which Plaintiff or some of
the Class Members, reasonably believed the representations they could succeed in the “business
opportunity,” did not return the refund, purchased WorldVentures products and did not
immediately return them, signed up as WorldVentures representatives, and attempted to and
recruited others to do the same. These other representations include, but are not limited to the
following:



               a. Emails from WorldVentures that promoted WorldVentures and contained
               materially false representations regarding the success that a distributor could
               achieve through WorldVentures by purchasing products and recruiting others to do
               the same.
               b. Websites, such as www.WorldVentures.com, which promoted the fraudulent
               scheme through videos of Directors containing material false representations
               regarding the “business opportunity” available to representatives and the wealth
               that a distributor could get by agreeing to become an WorldVentures distributor.




PLAINTIFF’S RENEWED FIRST AMENDED COMPLAINT
                                                                                              26
  Case 20-42492       Doc 34     Filed 12/28/20 Entered 12/28/20 21:31:23             Desc Main
                                 Document      Page 72 of 93



               c. Presentations by WorldVentures representatives which contained material false
               representations regarding the “business opportunity” and the success that a
               distributor could get through WorldVentures by purchasing products and recruiting
               others to do the same.
               d. Presentations by WorldVentures, including the presentations described in this
                complaint, which contained material false representations regarding the “business
               opportunity” and the success that a distributor could get through WorldVentures by
               purchasing products and recruiting others to do the same.
               e. Training and events where WorldVentures representatives made material false
               representations regarding the “business opportunity” and the success that a
               distributor could get through WorldVentures by purchasing products and recruiting
               others to do the same.
       125.    To the extent proof of reliance is required of Plaintiff, WorldVentures, the
Individual Defendants, and the Directors knew that Plaintiff and the class would reasonably rely
on their representations and omissions, which would cause the Plaintiff and the class joining the
fraudulent endless chain scheme and purchasing the products, and Plaintiff did in fact reasonably
rely upon such representations and omissions.
       126.    Indeed, had Plaintiff and the class known that WorldVentures and its Individual

Defendants were promoting an endless chain, they would not have become WorldVentures
representatives in the first place and, if learned after becoming a distributor, they would not have
purchased WorldVentures products thereafter.
       127.    Had Plaintiff and the class known that WorldVentures was promoting a “business
opportunity” that did not exist except for a select few, they would not have become WorldVentures
representatives in the first place and, if learned after becoming a distributor, they would not have
purchased WorldVentures products thereafter.
       128.    Finally, the fraudulent acts, representations and omissions described herein were
material not only to Plaintiff and the class (as described in this complaint), but also to reasonable


PLAINTIFF’S RENEWED FIRST AMENDED COMPLAINT
                                                                                                  27
  Case 20-42492        Doc 34     Filed 12/28/20 Entered 12/28/20 21:31:23              Desc Main
                                  Document      Page 73 of 93



persons. For instance, regarding the alleged “business opportunity” and representations in, and
omissions from, the Statement, and on information and belief, a large percentage of individuals
who signed up as WorldVentures representatives during this time frame expected that they could
and would receive annual compensation at the approximate level of the “average earnings
compensation,” in total, disclosed in the Statements of Average Gross Compensation.
Unfortunately, no such large percentage actually could or did earn such an amount.
       129.    Under California Business and Professions Code § 17200, a business practice is
“unfair” if it violates established public policy or if it is immoral, unethical, oppressive or
unscrupulous and causes injury which outweighs its benefits.
       130.    For the reasons set forth herein and above, WorldVentures’ promotion and
operation of an unlawful and fraudulent endless chain, and its fraudulent representations and
omissions regarding its purported “business opportunity,” “Packaging and Handling” fees, and
FedEx freight fees are also unethical, oppressive, and unscrupulous in that WorldVentures is and
has been duping Plaintiff and the class out of billions, or at least hundreds of millions, of dollars.
       131.    WorldVentures’ actions have few, if any, benefits. Thus, the injury caused to
Plaintiff and the class easily and dramatically outweighs the benefits, if any.
       132.    Defendants should be made to disgorge all ill-gotten gains and return to Plaintiff
and the class all wrongfully taken amounts.

       133.    Finally, Defendants’ unlawful, fraudulent and unfair acts and omissions will not be
completely and finally stopped without orders of an injunctive nature. Under California Business
and Professions Code section 17203, Plaintiff and the class seek a judicial order of an equitable
nature against all Defendants, including, but not limited to, an order declaring such practices as
complained of to be unlawful, fraudulent and unfair, and enjoining them from further undertaking
any of the unlawful, fraudulent and unfair acts or omissions described herein.
                                              COUNT III
       (False Advertising - California Business and Professions Code § 17500, et seq.)
    (On behalf of the Class and the Subclass against all Defendants, including DOES 1-100)


PLAINTIFF’S RENEWED FIRST AMENDED COMPLAINT
                                                                                                    28
  Case 20-42492        Doc 34     Filed 12/28/20 Entered 12/28/20 21:31:23              Desc Main
                                  Document      Page 74 of 93



       134.    Plaintiff reallege all allegations, and incorporates previous allegations by reference.
       135.    All claims brought under this Third Claim for Relief that refer or relate to the false,
untrue, fraudulent or misleading endless chain of Defendants are brought on behalf of Plaintiff and
the Class.
       136.    All claims brought under this Third Cause of Action that refer or relate to the false,
untrue, fraudulent or misleading compensation and the touted WorldVentures “business
opportunity” are brought on behalf of Plaintiff and the Class. Further, WorldVentures alleges it
has superior travel packages and price of travel better than the competition and other well-known
websites, when these representations are in fact affirmatively false, or in the alternative false by
omission.
       137.    All claims brought under this Third Claim for Relief that refer or relate to the false,
untrue, fraudulent or misleading are brought on behalf of Plaintiff and the Class.
       138.    Defendants’ business acts, false advertisements and materially misleading
omissions constitute false advertising, in violation of the California Business and Professions Code
§ 17500, et seq.
       139.    Defendants engaged in false, unfair and misleading business practices, consisting
of false advertising and materially misleading omissions regarding the purported “business
opportunity,” likely to deceive the public and include, but are not limited to, the items set forth

above. WorldVentures knew, or should have known, that the representations about the business
opportunity of WorldVentures were misleading in nature.
       140.    Because of Defendants’ untrue and/or misleading representations, Defendants
wrongfully acquired money from Plaintiff and the class members to which it was not entitled. The
Court should order Defendants to disgorge, for the benefit of Plaintiff and all other WorldVentures
representatives in the class who signed a Distributor Agreement with WorldVentures governed by
California law their profits and compensation and/or make restitution to Plaintiff and the class.
       141.    Under California Business and Professions Code Section 17535, Plaintiff and the
class seek a judicial order directing Defendants to cease and desist from all false advertising related


PLAINTIFF’S RENEWED FIRST AMENDED COMPLAINT
                                                                                                    29
  Case 20-42492         Doc 34     Filed 12/28/20 Entered 12/28/20 21:31:23             Desc Main
                                   Document      Page 75 of 93



to the Defendants’ illegal scheme, and such other injunctive relief as the Court finds just and
appropriate.
        142.    Because of Defendants’ untrue and/or misleading representations, Defendants
wrongfully acquired money from Plaintiff and the class members to which they were not entitled.
The Court should order Defendants to disgorge, for the benefit of Plaintiff and all other
WorldVentures representatives in the class who enrolled as Representatives and/or make
restitution to Plaintiff and the class.
        143.    Under California Business and Professions Code Section 17535, Plaintiff and the
class seek a judicial order directing Defendants to cease and desist from all false advertising related
to the Defendants’ illegal scheme, and such other injunctive relief as the Court finds just and
appropriate.
                                              COUNT IV
                                     (RICO 18 U.S.C. § 1962(a))
    (On behalf of the Class and the Subclass against all Defendants, including DOES 1-100)
        144.    Plaintiff realleges all allegations as if fully set forth herein, and incorporates
previous allegations by reference.
        145.    WorldVentures, Defendants, and others willfully and intentionally violated and
continue to violate RICO and California law with the goal of obtaining money, directly and

indirectly, through a pattern of racketeering activities in violation of the mail and wire fraud
statutes,18 U.S.C. §§ 1341 and 1343, 18 U.S.C. § 1962(a), California Penal Code § 327, California
Civil Code § 1689.2.
        146.    WorldVentures has attempted to distinguish its business model from that of a
pyramid scheme.
        147.    WorldVentures has never systematically audited any income forms to ensure
accuracy, and to ensure the business has legitimate retail sales.
        148.    WorldVentures is aware that purchases of travel plans are done through its website
and those internally in its organization almost completely, and thus its knowledge of the lack of


PLAINTIFF’S RENEWED FIRST AMENDED COMPLAINT
                                                                                                    30
     Case 20-42492       Doc 34     Filed 12/28/20 Entered 12/28/20 21:31:23            Desc Main
                                    Document      Page 76 of 93



legitimate retail sales revenue suggests its intent to continue operating a pyramid scheme.
         149.     WorldVentures has no control in place to certify that at least 70 percent of travel
packages purchased were either sold or consumed by a legitimate retail customer, and not by
somebody who is a representative or distributor.
         150.     WorldVentures does not track retail sales.
         151.     WorldVentures could determine whether travel packages were purchased with end
consumers, but does not do so.
         152.     The refund policies are insufficient and do nothing to negate the fact that
WorldVentures requires a monthly fee to paid to continue participation, which Plaintiff Yiru paid
in this instance for several months.
         153.     Individual Defendant Nugent characterizes himself as Co-Founder and CVO of
WorldVentures on his social media page. Nugent had the power to direct the enterprises affairs at
all times and had supervisory involvement.
         154.     In 2018, Defendant Wayne Nugent was the keynote speaker encouraging
individuals to sign up, all the while having knowledge that revenues are derived primarily from
recruitment. https://www.youtube.com/watch?v=gHBn0OH3TEw.
         155.     Individual Defendant Stammen has characterized himself as the CEO, the head
position of the enterprise, and at other times Chief of Business Development. In 2018, Stammen

was one of the keynote speakers for WorldVentures.
https://www.youtube.com/watch?v=LX61SAgfqkg.
         156.     WorldVentures is an enterprise on the brink of collapse in that it has failed to pay
its distributors commissions that are owed.
https://www.iol.co.za/sundaytribune/news/worldventures-sued-for-millions-by-reps-16636860.
         157.     The Chinese Government cracked down on WorldVentures for illegally operating
in     the      China,    and     sending     international    wires    to    the    United     States.
https://www.mlmnewsreport.com/worldventures-bankrupt-distributors-resign-overunpaid-
commissions/.


PLAINTIFF’S RENEWED FIRST AMENDED COMPLAINT
                                                                                                    31
  Case 20-42492       Doc 34     Filed 12/28/20 Entered 12/28/20 21:31:23           Desc Main
                                 Document      Page 77 of 93



       158.    Ultimately the illicitly obtained funds were siphoned to each of the Individual
Defendants, except Azcue.
       159.    In 2018, Government of Rwanda cautioned the public about Defendant
WorldVentures operating illegally. https://www.newtimes.co.rw/news/governmentcautions-
public-world-ventures.
       160.    WorldVentures was told to cease operating in China, Malaysia, and Taiwan.
http://amlmskeptic.blogspot.com/2015/04/old-news-world-ventures-busted-in-china.html.
       161.    On or about January of 2018, the following report of an employee of Defendants
was made at https://www.glassdoor.com/Reviews/WorldVentures-Holdingsbankruptcy-Reviews-
EI_IE284228.0,22_KH23,33.htm:
       1. COO resigned in less than 1 year, due to company planning for bankruptcy and financial
       trouble.
       2. President of Sales and International Marketing, resigned, due to company's financial
       trouble and planning for bankruptcy.
       3. Chief Security Officer resigned due to legal problems.
       4. Smartcard have 15 developers from Flye CEO friend's organization without delivering
       anything but jobs of Full time employees in CIO and CTO is in trouble.
       5. HR asked every employee to sign "Conflict of Interest" document, where CEO of Flye

       (Old CTO of WV) have conflict of interest with 3 companies, not sure if they will request
       him to step down.
       6. New CTO have 2 jobs. Not sure, where his loyalty lies.
       162.    The named individual defendants, as promoters of the scheme, did not retain
immediate control over the essential managerial conduct of the WorldVentures enterprise.
       163.    Even if the Individual Defendants are no longer the CEO of WorldVentures, or
head officers, the Individual Defendants functionally operate as lower rung participants or silent
equity partners reaping a majority of the scheme’s spoils, and receiving an infinite level deep,
nearly all revenues from lower level person’s recruitments.


PLAINTIFF’S RENEWED FIRST AMENDED COMPLAINT
                                                                                               32
  Case 20-42492         Doc 34    Filed 12/28/20 Entered 12/28/20 21:31:23              Desc Main
                                  Document      Page 78 of 93



        164.    Plaintiff’s realization of profits was not inexplicably tied to the success of the
promotional scheme.
        165.    The distribution and sale of travel packages is not something the SEC has found
amenable to regulation under the federal securities laws.
        166.    The marketing and recruitment aspects of WorldVentures’ enterprise are not within
the definition of a security.
        167.    In the WorldVentures scheme, distributors themselves must recruit new
participants.
        168.    In the WorldVentures scheme, distributors themselves must recruit new
participants in the travel package endless chain, primarily through their own recruiting and
marketing activities.
        169.    WorldVentures tells its distributors and the Plaintiff that they will have spent
significant time, effort and work to earn money, WorldVentures attempts emphasize the retail
aspects of the business, the promise of significant profits linked to becoming a distributor.
        170.    WorldVentures characterizes its distributors as “independent contractors” in the
purported distribution agreement it maintains on its website, negating the notion that the
distributors are passive participants in the endless chain. Plaintiff and the class of distributors, as
reasonable consumers, were expected to contribute more than nominal and menial effort.

        171.    Each of the Defendants are engaged in activities federal interstate and foreign
commerce and are entities capable of holding a legal or beneficial interest in property. All
Defendant “persons,” as that term is defined by 18 U.S.C. §1961(3).
        172.    The Defendants, including the Individual Defendants, together make up the
“WorldVentures Enterprise” as an association of entities and individuals associated in fact to
operate an illegal pyramid scheme. The WorldVentures Enterprise is not a legal entity within the
meaning of “enterprise” as defined in 18 U.S.C. § 1961(4). The Defendants have been members
of the WorldVentures Enterprise from at least April 2009 and continuing until the present (except
for Mr. Azcue who asserts he is no longer involved after some specified date, but whom was part


PLAINTIFF’S RENEWED FIRST AMENDED COMPLAINT
                                                                                                    33
  Case 20-42492       Doc 34     Filed 12/28/20 Entered 12/28/20 21:31:23             Desc Main
                                 Document      Page 79 of 93



of the enterprise through most of the Class Period). WorldVentures and each of the Individual
Defendants are separate entities from the WorldVentures Enterprise and play separate and distinct
roles in the operation of the WorldVentures Enterprise.
           a. WorldVentures is the founder, architect, and beneficiary of the WorldVentures
               Pyramid. Through interstate wire and mails, WorldVentures coordinates the
               WorldVentures Enterprise, a worldwide scheme. It also pays and awards the
               commissions, bonuses, and other incentives to the Defendants and others.
           b. WorldVentures employs the Defendant to coordinate operations of the
               WorldVentures Pyramid in the countries in which WorldVentures operates,
               including determining and coordinating points, bonuses, and other incentives.
           c. WorldVentures employs the other defendants as its operational arm of the
               WorldVentures Enterprise in the U.S. WorldVentures employs the other defendants
               to conduct racketeering activities in the U.S.
           d. WorldVentures employs the remainder of the Defendants to induce new recruits
               into the WorldVentures Pyramid, to induce representatives to purchase
               WorldVentures product, and to induce representatives to recruit additional
               representatives into the WorldVentures Pyramid. The Remaining Defendants also
               have an agreement with WorldVentures mandating that WorldVentures will not

               reform its fraudulent marketing plan without their consent.
       173.    From at least April 2009 and continuing until the present, within the County of Los
Angeles, and elsewhere, WorldVentures in association with the other defendants, did knowingly,
willfully and unlawfully conduct and participate, directly and indirectly, in the conduct of the
affairs of the WorldVentures Enterprise through a pattern of racketeering activity.
       174.    The WorldVentures Enterprise functioned as a continuing unit over time through a
hierarchical or consensual decision-making structure in that directives are issued by Stamen and
Nugent, and at times Azcue.
       175.    The alleged association exists for purposes other than simply to commit the


PLAINTIFF’S RENEWED FIRST AMENDED COMPLAINT
                                                                                               34
  Case 20-42492       Doc 34     Filed 12/28/20 Entered 12/28/20 21:31:23           Desc Main
                                 Document      Page 80 of 93



predicate acts as defined in Plaintiff’s RICO counts. Specifically, the Defendants formed the
various entities and acted as separate individuals to earn money through selling legitimate travel
packages. Thus, the association exists for purposes other than to commit the predicate acts.
       176.    From at least April 2009 and continuing until the present, WorldVentures with each
other and the remaining defendants, executed a per se scheme to defraud through a pattern of
racketeering made up of distinct acts of mail and wire fraud under 18 U.S.C. §§ 1341 and 1343.
The WorldVentures Enterprise engaged in and affected interstate and foreign trade. The
WorldVentures Enterprise transacts business through the instrumentalities of interstate commerce
such as telephones, facsimile machines, the internet, email, and the United States mail and
interstate commercial carrier to communicate in furtherance of the activities of the WorldVentures
Enterprise.
       177.    The WorldVentures Enterprise advertises, markets, and sells products and services
throughout the United States. The operation of the enterprise continued over several years,
including activities in every state, and has affected and damaged, and continues to affect and
damage, commercial activity.
       178.    To further the goals of the WorldVentures Enterprise, which were to (1) earn money
through fraudulent means, (2) entice individuals to become WorldVentures representatives, (3)
entice individuals to purchase products from WorldVentures; (4) entice individuals to recruit

others to become WorldVentures representatives and profit off those recruits’ purchases of
WorldVentures products, and (5) reap large profits for themselves based on false representations,
WorldVentures and the remaining defendants engaged in various forms of illegal activity,
including (a) mail fraud, (b) wire fraud, and (c) conspiracy.
       179.    The pattern of racketeering activity alleged is distinct from the WorldVentures
Enterprise. Each act of racketeering activity is distinct from the WorldVentures Enterprise in that
each is a separate offense committed by an entity or individual while the WorldVentures Enterprise
is an association of entities and individuals. The WorldVentures Enterprise has an ongoing
structure and/or organization supported by personnel and/or associates with continuing functions


PLAINTIFF’S RENEWED FIRST AMENDED COMPLAINT
                                                                                                35
  Case 20-42492       Doc 34     Filed 12/28/20 Entered 12/28/20 21:31:23               Desc Main
                                 Document      Page 81 of 93



or duties.
        180.   The racketeering acts set out above and below, and others, all had the same pattern
and similar purpose of defrauding Plaintiff and the class for the benefit of the WorldVentures
Enterprise and its members. Each racketeering act was related, had a similar purpose, involved the
same or similar participants and methods of commission and had similar results affecting Plaintiff
and the class. The racketeering acts of mail and wire fraud were also related to each other in that
they were part of the WorldVentures Enterprise’s goal to fraudulently induce Plaintiff and the class
to join the illegal scheme, purchase products, and recruit others to join the scheme.
        181.   WorldVentures’ and other Defendants’ wrongful conduct has been and remains part
of WorldVentures Enterprise’s ongoing way of doing business and constitutes a continuing threat
to the property of Plaintiff and the class. Without the repeated acts of mail and wire fraud, the
WorldVentures Enterprise’s fraudulent scheme would not have succeeded.
        182.   Revenue gained from the pattern of racketeering activity, which constitutes a
significant portion of the total income of WorldVentures and the Individual Defendants, was
reinvested in the operations of the WorldVentures Enterprise for the following purposes: (a) to
expand the operations of the WorldVentures Enterprise through additional false and misleading
advertising and promotional materials aimed at recruiting new representatives; (b) to facilitate the
execution of the illegal scheme; and (c) to convince current representatives to recruit new

representatives, and purchase WorldVentures products.
        183.   Yiru and the class were injured by the reinvestment of the racketeering income into
the WorldVentures Enterprise because they invested billions of dollars of their own money through
their purchasing of products, promotional materials, and WorldVentures products, all of which
were packaged and shipped at inflated charges.
        184.   In connection with promoting and executing their illegal scheme, members of the
WorldVentures Enterprise knowingly and recklessly placed and caused to be placed in the United
States mail or by interstate commercial carrier, or took or received therefrom, matters or things to
be sent to or delivered by the United States mail or by interstate commercial carrier comprising,


PLAINTIFF’S RENEWED FIRST AMENDED COMPLAINT
                                                                                                 36
  Case 20-42492       Doc 34     Filed 12/28/20 Entered 12/28/20 21:31:23           Desc Main
                                 Document      Page 82 of 93



among other things product, invoices, letters, promotional materials, brochures, products and
checks to Plaintiff and the class and received communications between and among themselves
through the United States mail, in all fifty states and the District of Columbia. It was reasonably
foreseeable that these mailings or receipts would take place in furtherance of the fraudulent
scheme.
       185.    In connection with promoting and executing their illegal scheme, members of the
WorldVentures Enterprise engaged in wire fraud, in violation of 18 U.S.C. § 1343, by among other
things, knowingly and recklessly transmitting or causing to be transmitted with wire
communications, in interstate and foreign trade, materials promoting the illegal WorldVentures
Pyramid on internet web sites, radio, satellite radio, television, email, facsimile, telephone, and
text messages, including promotional materials, registration information, product information, and
invoices. WorldVentures and the Directors maintain websites on the internet where the enterprise
was perpetrated.
       186.    WorldVentures’ representatives can and do buy products and are given
inducements to continue working as representatives within the WorldVentures Pyramid.
WorldVentures maintains various websites hosting promotional videos featuring the Individual
Defendants promoting the unlawful scheme and other marketing materials featuring the Individual
Defendants promoting the illegal scheme. WorldVentures sent and received these interstate wire

communications to and from all fifty states and the District of Columbia.
       187.    Each Defendant has promoted the WorldVentures Pyramid and WorldVentures
Enterprise. Each use of the mail or wire by Defendants and the Individual Defendants done in
furtherance of the WorldVentures Pyramid is an act of racketeering.
       188.    The pattern of racketeering activity through which the affairs of the WorldVentures
Enterprise were conducted and in which WorldVentures and the Individual Defendants
participated consisted of the following:
                                 Racketeering Act Number One
       189.    In 2015, plaintiff Yiru received, through private commercial interstate carrier and


PLAINTIFF’S RENEWED FIRST AMENDED COMPLAINT
                                                                                                37
  Case 20-42492       Doc 34        Filed 12/28/20 Entered 12/28/20 21:31:23         Desc Main
                                    Document      Page 83 of 93



the internet portal maintained by WorldVentures, certain application materials, which promoted
the WorldVentures Enterprise and contained material false representations regarding the success
representatives could achieve through WorldVentures by purchasing travel packages and
recruiting others to do the same.
       190.    Because of her receipt of these materials, Plaintiff Yiru signed up with
WorldVentures purchased WorldVentures travel packages, and recruited others to do the same.
The materials and package items were sent to Plaintiff Yiru with the purpose and intent of
promoting the WorldVentures Enterprise’s illegal scheme, all in violation of 18 U.S.C. § 1341.
                                Racketeering Act Number Two
       191.    In 2015, Plaintiff Yiru received, through private commercial interstate carrier, and
the internet portal maintained by the Defendants, a 2015 Annual Income Disclosure Statement,
which promoted the WorldVentures Enterprise and the WorldVentures pyramid through the sales
and marketing plan, and which contained material false representations regarding the success that
representatives could achieve through WorldVentures by purchasing travel packages and
recruiting others to do the same.
       192.    Because of her receipt of the representations, Plaintiff Yiru signed up with
WorldVentures, purchased WorldVentures travel package, and recruited others to do the same.
The Income Disclosure Statement with the purpose and intent of promoting the WorldVentures

Enterprise’s illegal scheme, all in violation of 18 U.S.C. § 1341.
                                     Racketeering Act Number Three
       193.    In 2015 through 2016, Plaintiff Yiru ordered, through interstate wire transmissions
over the internet travel packages, which were promoted by the WorldVentures Enterprise as the
means by which representatives such as Yiru could “pay for their position” and get greater retail
profits. WorldVentures hosted these websites. Yiru paid WorldVentures for these services using
an electronic transfer of funds. WorldVentures shipped Yiru these products through private
commercial interstate carrier. WorldVentures coordinated through interstate wires on at least a
monthly basis following the order the collection and accruing of the rewards associated with those


PLAINTIFF’S RENEWED FIRST AMENDED COMPLAINT
                                                                                                 38
  Case 20-42492       Doc 34     Filed 12/28/20 Entered 12/28/20 21:31:23           Desc Main
                                 Document      Page 84 of 93



purchases. Because of the promised “rewards,” “profits,” and opportunity to advance up the
WorldVentures Pyramid, Plaintiff Yiru purchased WorldVentures travel packages, paid for those
WorldVentures travel packages, and received those products, using instrumentalities of interstate
commerce. Defendants’ actions violated 18 U.S.C. §§ 1341 and 1343.
                                Racketeering Act Number Four
       194.    Throughout April of 2009 and continuing to present date, WorldVentures
distributed information by interstate wire transmissions over the internet, such as
www.WorldVentures.com, worldventuresfoundation.org. Yiru reviewed the website. The
WorldVentures websites promoted the fraudulent scheme through videos of Directors containing
material false representations regarding the business opportunity available to representatives, and
the wealth that a distributor could get by agreeing to become an WorldVentures distributor.
Because of the representations on WorldVentures’ websites, Yiru became an WorldVentures
distributor and maintained his position as an WorldVentures distributor and continued to order
WorldVentures’ products and recruit others to do the same. This violated 18 U.S.C. § 1343.
                                 Racketeering Act Number Five
       195.    Throughout 2016 and continuing to present date, the those acting on behalf of
WorldVentures distributed information by interstate wire transmissions over the internet
promoting WorldVentures as described in this Complaint. These videos promoted the fraudulent

pyramid scheme and contained material false representations regarding the wealth that a recruit or
WorldVentures distributor could achieve if that recruit became an WorldVentures distributor and
if a distributor purchased WorldVentures products. This violated 18 U.S.C. § 1343.
                                 Racketeering Act Number Six
       188.    Throughout 2016 and continuing to present date, the those acting on behalf of
WorldVentures distributed information by interstate wire transmissions over the internet in
WorldVentures back office database, including its SQL database to other countries, to upper level
managers in other countries, and in-house counsel for WorldVentures that evidence sales receipts
almost exclusively from recruiting, and none from the sale of any product or service to customers.


PLAINTIFF’S RENEWED FIRST AMENDED COMPLAINT
                                                                                                39
  Case 20-42492        Doc 34     Filed 12/28/20 Entered 12/28/20 21:31:23              Desc Main
                                  Document      Page 85 of 93



These videos promoted the fraudulent pyramid scheme and contained material false
representations regarding the wealth that a recruit or WorldVentures distributor could achieve if
that recruit became an WorldVentures distributor and if a distributor purchased WorldVentures
products. This violated 18 U.S.C. § 1343.
        189.    WorldVentures’ and the Directors’ representations and omissions were the
proximate cause of Yiru and the class joining the fraudulent scheme and purchasing the products.
        190.    To the extent proof of reliance is legally required, in engaging in the
aforementioned wire and mail fraud, WorldVentures and the Directors knew that Yiru and the
class would reasonably rely on their representations and omissions which would cause the Plaintiff
and the class joining the fraudulent pyramid scheme and purchasing the products.
        191.    Defendants and the Directors knew that the misrepresentations and omissions
described above in promoting and executing the fraudulent scheme were material because they
caused Yiru and the class to join and participate in the illegal scheme.
        192.    Had Yiru and the class known that WorldVentures and the Directors were
promoting an illegal scheme, they would not have joined the WorldVentures Pyramid scheme.
        193.    WorldVentures’ and the Directors’ acts of mail and wire fraud were a proximate
cause of the injuries that Yiru and the class suffered. Because of WorldVentures’ and the Directors’
pattern of unlawful conduct, Yiru and the class lost millions of dollars, if not billions of dollars.

        194.    Under 18 U.S.C. § 1964, Yiru and the class are entitled to treble their damages, plus
interest, costs and attorney’s fees.
                                              COUNT V
                                       (RICO 18 U.S.C. § 1962(c))
    (On behalf of the Class and the Subclass against all Defendants, including DOES 1-100)
        195.    Plaintiff realleges all allegations as if fully set forth herein, and incorporates
previous allegations by reference.
        196.    WorldVentures, its promoters, the Directors, and the Individual Defendants are
associated with the WorldVentures Enterprise. In violation of 18 U.S.C. § 1962(c), WorldVentures


PLAINTIFF’S RENEWED FIRST AMENDED COMPLAINT
                                                                                                    40
  Case 20-42492        Doc 34     Filed 12/28/20 Entered 12/28/20 21:31:23            Desc Main
                                  Document      Page 86 of 93



and the Individual Defendants conducted and/or participated in the conduct of the affairs of the
WorldVentures Enterprise, including participation in activities in furtherance of the
WorldVentures Defendants’ fraudulent scheme, through the pattern of racketeering activity earlier
alleged.
          197.   As a direct and proximate result of WorldVentures’ and the promoters’, Directors’
Individual Defendants’ violation of 18 U.S.C. § 1962(c), Yiru and the class were induced to, and
did, become representatives in the WorldVentures Pyramid scheme and purchased billions of
dollars of the WorldVentures products/services and recruited others to do the same. Yiru and the
class were injured by WorldVentures’ and the promoters, Directors, and Individual Defendants’
unlawful conduct. The funds used to buy WorldVentures products constitute property of Yiru and
the class within the meaning of 18 U.S.C. § 1964(c).
          198.   WorldVentures knew of and agreed to the overall objective of the RICO offense
because it knew the bonuses it toted were not possible, it knew the commission were not
achievable, it knew that as much as 96% of distributors failed, and that income was derived not
from customers, but from recruitments.
          199.   Each of the Individual Defendants had a written and/or oral agreement with
WorldVentures to commit each of the above predicate acts, in that there was an actual agreement
between WorldVentures and each of the Individual Defendants that defined how each of the

Individual Defendants would be making money from the scheme, that such money would be based
on the number of persons recruited into the scheme, and that salaries and bonuses would be tied to
how many people were recruited into the network, as opposed to legitimately branching out into
retail.
          200.   Under 18 U.S.C. § 1964(c), Yiru and the class are entitled to treble their damages,
plus interest, costs and attorney’s fees.
                                              COUNT VI
                                    (RICO 18 U.S.C. § 1962(d))
     (On behalf of the Class and the Subclass against all Defendants, including DOES 1-100)


PLAINTIFF’S RENEWED FIRST AMENDED COMPLAINT
                                                                                                 41
  Case 20-42492         Doc 34     Filed 12/28/20 Entered 12/28/20 21:31:23              Desc Main
                                   Document      Page 87 of 93



        201.    Plaintiff realleges all allegations as if fully set forth herein, and incorporates
previous allegations by reference.
        195.    Each of the Defendants was separate and distinct from the enterprise and they each
carried out functions independently, attempting to create an air of propriety and success.
WorldVentures and the Individual Defendants agreed to work together in a symbiotic relationship
to carry on the illegal scheme. Under that agreement, WorldVentures, WorldVentures Holdings,
WorldVentures Foundation, the Individual Defendants, and others conspired to violate 18 U.S.C.
§ 1962(a) and (c), in violation of 18 U.S.C. § 1962(d).
        196.    As a direct and proximate result of WorldVentures’ and the Individual Defendants’
violation of 18 U.S.C. § 1962(d), Yiru and the class were injured by WorldVentures’, the
Individual Defendants’ and the promoters’ unlawful conduct. The funds used to buy
WorldVentures products constitute property of Yiru and the class under 18 U.S.C. § 1964(c).
        197.    Under 18 U.S.C. § 1964(c), Yiru and the class are entitled to treble their damages,
plus interest, costs and attorney’s fees
                                              COUNT VII
                       (DECLARATORY RELIEF 28 U.S.C. §§ 2201 et seq.)
    (On behalf of the Class and the Subclass against all Defendants, including DOES 1-100)
        198.    Plaintiff incorporates herein by reference the paragraphs above as if they were set
forth fully herein.
        199.    This is a Count for declaratory relief brought pursuant to 28 U.S.C. §§ 2201 and
2202.
        200.    28 U.S.C. §§ 2201 et seq. authorizes relief for any person who desires a declaration
of rights or duties with respect to one another. In cases of actual controversy relating to the legal
rights and duties of respective parties, such a person may seek a judicial declaration of his or her
rights and duties relative to an instrument or contract, or alleged contract, including a
determination of any question of construction or validity arising under the instrument or contract,
or alleged contract.



PLAINTIFF’S RENEWED FIRST AMENDED COMPLAINT
                                                                                                     42
  Case 20-42492       Doc 34     Filed 12/28/20 Entered 12/28/20 21:31:23           Desc Main
                                 Document      Page 88 of 93



       201.    On October 10, 2019, the Hon. Carlos G. Lopez (ret.) issued a Final Award (the
“Final Award”) in arbitration case number 01-18-0004-3400, finding that the Representative
Agreement, the Policies and Procedures Manual, and the Compensation Guide were illusory, and
thus, entirely unenforceable.
       202.    On September 21, 2020, this Court sua sponte determined that there was an
“ambiguity” in the Final Award, and remanded proceedings to Judge Lopez on a limited basis.
ECF No. 172.
       203.    On October 26, 2020, Judge Lopez issued an Amended Final Award in the
arbitration proceeding (the “Amended Final Award”). No party disputes the Amended Final
Award, and Plaintiff is moving to confirm the Amended Final Award.
       204.    The Amended Final Award clarified (1) that typically arbitration agreements are
standalone from policies manuals, whereas WorldVentures did implement such separate
agreement here, (2) that the Representative Agreement, the Policies and Procedures Manual, and
the Compensation Guide comprised the entirety of the (“Agreement”), and (3) that the Final Award
meant to apply the finding only that the “arbitration provision” in the entire Agreement was
illusory, and other findings.
       205.    Plaintiff’s Demand in the arbitration action requested only one Count for
Declaratory relief.
       206.    Even though the Arbitrator clarified his ruling was not made as to other provisions
of the Agreement, the illusory ruling is subject to collateral estoppel because each and every
provision of the Agreement must be necessarily bound up in such a determination that one
provision is illusory, and WorldVentures is collaterally estopped and precluded from arguing that
the choice of law provision is enforceable based on the illusory finding related to the arbitration
provision.
       207.    Alternatively, the Final Award and Amended Final Award are subject to “law of
the case doctrine,” because a finding that one provision is illusory cannot be divorced from the
same necessary finding that the balance of the Agreement’s provisions are too, illusory.




PLAINTIFF’S RENEWED FIRST AMENDED COMPLAINT
                                                                                                43
  Case 20-42492       Doc 34     Filed 12/28/20 Entered 12/28/20 21:31:23             Desc Main
                                 Document      Page 89 of 93



       208.    Even if the Defendants are not estopped or precluded based on law of the case or
estoppel, Plaintiff seeks a declaratory judgment that the Agreement (which would include each
and every provision, the choice of law provision, the so-called confidentiality provision) are
unenforceable because the Agreement is illusory.
       209.    Judge Lopez’s ruling is at minimum, persuasive as to such a determination.
       210.    The entire Agreement is illusory because the unilateral amendment clauses are
impermissible under law.
       211.    The effect of a finding that an agreement is illusory under law, is that the entire
contract is unenforceable.
       212.    If the entire contract is unenforceable, the “choice of law” provision is
unenforceable and the “confidentiality” provision is unenforceable.
       213.    The Individual Defendants are not parties to the Agreement.
       214.    The Individuals Defendants may not assert estoppel based on the terms of the
purported Agreement, their conduct, the claims at issue in this case, and the operation of
WorldVentures’ business in practice.
       215.    The choice of law provision is a narrow one under 5th Circuit Authority, and thus
does not reasonably include the Counts at issue in this dispute that are claims sounding in tort.
       216.    A review of the choice of law provision of legitimate companies in Texas reflects
as a matter of custom, practice, and performance, that the choice of law provision here is narrow.
       217.    A review of the Restatement 2nd analysis adopted by the Fifth Circuit independently
prohibits a dispute like this from being reviewed on the merits.
       218.    An actual controversy exists between Plaintiff and Defendants as to their rights and
duties to each other. Specifically, the Defendants are now contending that one provision of the
Agreement is not “illusory” even though another provision was found to be illusory, that the choice
of law provision is broad even though it is indisputably narrow, and that apparently, the Individual
Defendants can assert the choice of law. Plaintiffs contend that the choice of law provision is
narrow, that illusory to one clause means illusory to all, and that the Individual Defendants have
no basis to assert choice of law, as to a contract which does not refer to them. Independently, an



PLAINTIFF’S RENEWED FIRST AMENDED COMPLAINT
                                                                                                    44
  Case 20-42492         Doc 34   Filed 12/28/20 Entered 12/28/20 21:31:23             Desc Main
                                 Document      Page 90 of 93



analysis of the Restatement factors precludes the “enforcement” of any choice of law provision.
Accordingly, a declaration is necessary and proper at this time.
        219.   Plaintiff requests declaratory relief and a determination that the entire Agreement
is illusory.
                                      PRAYER FOR RELIEF
        The named Plaintiff and the Plaintiff class and subclass request the following relief:
        a.     Certification of the class and subclasses;
        b.     A jury trial and judgment against Defendants;
        c.     Rescission of the agreements upon which the scheme is based, and recovery of all
consideration paid pursuant to the scheme, less any amounts paid or consideration provided to the
participant pursuant to the scheme;
        d.     Damages for the financial losses incurred by Plaintiff and by the class and
subclasses because of the WorldVentures Defendants’ conduct and for injury to their business and
property;
        e.     Restitution and disgorgement of monies;
        f.     A judicial declaration that the entire Agreement is illusory, and thus unenforceable;
        g.     Temporary and permanent injunctive relief enjoining WorldVentures from paying
its Representatives recruiting rewards that are unrelated to retail sales to ultimate users and from
further unfair, unlawful, fraudulent and/or deceptive acts;
        h.     The cost of suit including reasonable attorneys’ fees under California Code of Civil
Procedure § 1021.5, Civil Code §1689.2, and otherwise by law;
        i.     Trebling of damages;
        j.     Punitive damages;
        k.     For damages in an amount yet to be ascertained as allowed by law; and
        l.     For such other damages, relief and pre- and post-judgment interest as the Court may
deem just and proper.




PLAINTIFF’S RENEWED FIRST AMENDED COMPLAINT
                                                                                                 45
  Case 20-42492       Doc 34     Filed 12/28/20 Entered 12/28/20 21:31:23       Desc Main
                                 Document      Page 91 of 93



Dated: November 9, 2020                        Respectfully submitted,



 /s/ Blake J. Lindemann                        /s/ Rachel E. Montes
 BLAKE J. LINDEMANN                            RACHEL E. MONTES
 California Bar No. 255747                     Rachel@MontesLawGroup.com
 E-mail: blake@lawbl.com                       Texas Bar No. 45005925
 LINDEMANN LAW FIRM, APC                       MONTES LAW GROUP, PC
 (pro hac vice)                                1121 Kinwest Parkway, Ste. 100
 433 N. Camden Drive, 4th Floor                Irving, TX 75063
 Beverly Hills, CA 90210                       Telephone No: 214-522-9401
 Telephone No: 310-279-5269                    Facsimile No: 214-522-9428
 Facsimile No: 310-300-0267

                                               ATTORNEYS FOR PLAINTIFF SHI YIRU
                                               AND THOSE SIMILARLY SITUATED




PLAINTIFF’S RENEWED FIRST AMENDED COMPLAINT
                                                                                        46
  Case 20-42492         Doc 34      Filed 12/28/20 Entered 12/28/20 21:31:23         Desc Main
                                    Document      Page 92 of 93



                                   DEMAND FOR JURY TRIAL
        Plaintiff Melody Yiru, on behalf of herself and those similarly situated, hereby requests a
jury trial on all matters so triable.


Dated: November 9, 2020                            Respectfully submitted,



 /s/ Blake J. Lindemann                             /s/ Rachel E. Montes
 BLAKE J. LINDEMANN                                 RACHEL E. MONTES
 California Bar No. 255747                          Rachel@MontesLawGroup.com
 E-mail: blake@lawbl.com                            Texas Bar No. 45005925
 LINDEMANN LAW FIRM, APC                            MONTES LAW GROUP, PC
 (pro hac vice)                                     1121 Kinwest Parkway, Ste. 100
 433 N. Camden Drive, 4th Floor                     Irving, TX 75063
 Beverly Hills, CA 90210                            Telephone No: 214-522-9401
 Telephone No: 310-279-5269                         Facsimile No: 214-522-9428
 Facsimile No: 310-300-0267

                                                    ATTORNEYS FOR PLAINTIFF SHI YIRU
                                                    AND THOSE SIMILARLY SITUATED




DEMAND FOR JURY TRIAL AND CERTIFICATE OF SERVICE
  Case 20-42492        Doc 34     Filed 12/28/20 Entered 12/28/20 21:31:23          Desc Main
                                  Document      Page 93 of 93



                                 CERTIFICATE OF SERVICE

        On November 9, 2020, I electronically submitted the foregoing document with the clerk of
the court of the U.S. District Court, Northern District of Texas, using the electronic case filing
system of the Court. I hereby certify that I will serve the parties individually or through their
counsel of record, electronically, or by other means authorized by the Court or the Federal Rules
of Civil Procedure.


                                                    /s/ Blake J. Lindemann
                                                    Blake J. Lindemann




DEMAND FOR JURY TRIAL AND CERTIFICATE OF SERVICE
